Exhibit 10.2

Execution Copy

THIRD AMENDED AND RESTATED SALE AGREEMENT

This THIRD AMENDED AND RESTATED SALE AGREEMENT (this “Agreement”), dated as of
October 1, 2011, is by and among DIAMOND RESORTS DEPOSITOR 2008 LLC, a Delaware
limited liability company (the “Depositor”), and DIAMOND RESORTS ISSUER 2008
LLC, a Delaware limited liability company (the “Issuer”), and their respective
permitted successors and assigns, and acknowledged and agreed to by DIAMOND
RESORTS FINANCE HOLDING COMPANY, a Delaware corporation (“DFHC”) with respect to
its rights and obligations set forth in Section 6 herein, and hereby amends and
restates in its entirety that certain second amended and restated sale
agreement, dated as of August 31, 2010 (the “2nd A/R Sale Agreement”), among the
parties hereto, which amended and restated in its entirety that certain amended
and restated sale agreement, dated as of July 16, 2010 (the “A/R Sale
Agreement”), among the parties hereto, which amended and restated in its
entirety that certain sale agreement, dated as of November 3, 2008 (the
“Original Sale Agreement” and together with the A/R Sale Agreement and the 2nd
A/R Sale Agreement, the “Original Sale Agreements”), among the parties hereto.

W I T N E S S E T H:

WHEREAS, the parties hereto desire to amend and restate in its entirety the 2nd
A/R Sale Agreement as provided herein, and all actions required to do so under
the 2nd A/R Sale Agreement have been taken;

WHEREAS, (i) pursuant to the Original Sale Agreements, the Depositor had sold
and the Issuer had purchased Timeshare Loans, (ii) pursuant to this Agreement,
from time to time, the Depositor will sell and the Issuer will purchase
Timeshare Loans, and (iii) pursuant to that certain fourth amended and restated
indenture, dated as of October 1, 2011 (the “Indenture”), by and among the
Issuer, Diamond Resorts Financial Services, Inc., a Nevada corporation, as
servicer (in such capacity, the “Servicer”), Wells Fargo Bank, National
Association, a national banking association, as indenture trustee (in such
capacity, the “Indenture Trustee”), custodian (in such capacity, the
“Custodian”) and back-up servicer (in such capacity, the “Back-Up Servicer”) and
Credit Suisse AG, New York Branch, as administrative agent (the “Administrative
Agent”), the Issuer intends to pledge, among other things, such Timeshare Loans
to the Indenture Trustee to secure the Issuer’s variable funding notes
designated the Diamond Resorts Issuer 2008 LLC, Variable Funding Notes (the
“Notes”);

WHEREAS, the Depositor may, and in certain circumstances will be required to,
provide Qualified Substitute Timeshare Loans for Timeshare Loans previously sold
to the Issuer hereunder (including, for the avoidance of doubt, Timeshare Loans
sold to the Issuer under the Original Sale Agreement);

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
for other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto covenant and agree as follows:

SECTION 1. Definitions; Interpretation. Capitalized terms used but not defined
herein shall have the meanings specified in the Fourth Amended and Restated
Standard



--------------------------------------------------------------------------------

Definitions (the “Standard Definitions”) attached to the Indenture as Annex A
and to the extent that the Standard Definitions attached to the Indenture are
further amended from time to time in accordance with the terms of the Indenture,
such amended Standard Definitions shall apply to and be incorporated in this
Agreement by reference as though attached hereto.

SECTION 2. Acquisition of Timeshare Loans.

(a) Timeshare Loans. On each Funding Date or Transfer Date, as the case may be,
in return for the Timeshare Loan Acquisition Price for each Timeshare Loan to be
sold on such Funding Date, the Depositor does hereby sell, transfer, assign and
grant to the Issuer, without recourse (except as provided in Section 6 and
Section 8 hereof), all of the Depositor’s right, title and interest in and to:
(i) each Timeshare Loan listed on the related Borrowing Notice, (ii) the
Receivables in respect of such Timeshare Loans due after the related Cut-Off
Date, (iii) the related Timeshare Loan Documents, (iv) all Related Security in
respect of each such Timeshare Loan, (v) the rights and remedies of the
Depositor under the Purchase Agreement, and (vi) all income, payments, proceeds
and other benefits and rights related to any of the foregoing (the property
described in the foregoing clauses (i) through (vi) being referred to as the
“Conveyed Timeshare Property”). Upon such sale, the ownership of each such
Timeshare Loan and all collections allocable to principal and interest thereon
due after the related Cut-Off Date and all other property interests or rights
conveyed pursuant to and referenced in this Section 2(a) shall immediately vest
in the Issuer, its successors and assigns. The Depositor shall not take any
action inconsistent with such ownership nor claim any ownership interest in any
Timeshare Loan for any purpose whatsoever other than for consolidated financial
and federal and state income tax reporting.

(b) Delivery of Timeshare Loan Documents. In connection with the sale, transfer,
assignment and conveyance of the Timeshare Loans hereunder, the Issuer hereby
directs the Depositor and the Depositor hereby agrees to deliver or cause to be
delivered, at least five Business Days prior to each Funding Date or Transfer
Date, as the case may be, to the Custodian or the In-Transit Custodian, as the
case may be, all related Timeshare Loan Files and to the Servicer all related
Timeshare Loan Servicing Files.

(c) Collections. The Depositor shall deposit or cause to be deposited all
collections in respect of Timeshare Loans conveyed hereunder that are received
by it on or after the related Cut-Off Date in the Collection Account.

(d) No Further Obligations. Based on the Depositor’s representation and warranty
in clause (mm) of Schedule I, neither the Issuer nor any subsequent assignee of
the Issuer shall have any obligation or liability with respect to any Timeshare
Loan nor shall the Issuer or any subsequent assignee have any liability to any
Obligor in respect of any Timeshare Loan. It is the intention of the parties
hereto that no such obligation or liability is being assumed by the Issuer or
any subsequent assignee herewith and any such obligation or liability is hereby
expressly disclaimed.

SECTION 3. Intended Characterization; Grant of Security Interest. It is the
intention of the parties hereto that each transfer of Timeshare Loans to be made
pursuant to the

 

2



--------------------------------------------------------------------------------

terms hereof shall constitute a sale by the Depositor to the Issuer and not a
loan secured by such Timeshare Loans. In the event, however, that a court of
competent jurisdiction were to hold that any such transfer constitutes a loan
and not a sale, it is the intention of the parties hereto that (i) the Depositor
shall be deemed to have Granted and does hereby Grant to the Issuer as of the
date hereof a first priority perfected security interest in all of the
Depositor’s right, title and interest in, to and under, whether now owned or
existing or hereafter acquired or arising, the Conveyed Timeshare Property
specified in Section 2 hereof and the proceeds thereof, and (ii) this Agreement
shall constitute a security agreement under applicable law. In the event of the
characterization of any such transfer as a loan, the amount of interest payable
or paid with respect to such loan under the terms of this Agreement shall be
limited to an amount which shall not exceed the maximum non-usurious rate of
interest allowed by the applicable state law or any applicable law of the United
States permitting a higher maximum non-usurious rate that preempts such
applicable state law, which could lawfully be contracted for, charged or
received (the “Highest Lawful Rate”). In the event any payment of interest on
any such loan exceeds the Highest Lawful Rate, the parties hereto stipulate
that: (a) to the extent possible given the term of such loan, such excess amount
previously paid or to be paid with respect to such loan be applied to reduce the
principal balance of such loan, and the provisions thereof immediately be deemed
reformed and the amounts thereafter collectible thereunder reduced, without the
necessity of the execution of any new document, so as to comply with the then
applicable law, but so as to permit the recovery of the fullest amount otherwise
called for thereunder and (b) to the extent that the reduction of the principal
balance of, and the amounts collectible under, such loan and the reformation of
the provisions thereof described in the immediately preceding clause (a) is not
possible given the term of such loan, such excess amount will be deemed to have
been paid with respect to such loan as a result of an error and upon discovery
of such error or upon notice thereof by any party hereto such amount shall be
refunded by the recipient thereof.

The characterization of the Depositor as “debtor” and the Issuer as “secured
party” in any financing statement required hereunder is solely for protective
purposes and shall in no way be construed as being contrary to the intent of the
parties that this transaction be treated as a sale to the Issuer of the
Depositor’s entire right, title and interest in and to the Conveyed Timeshare
Property.

SECTION 4. Conditions Precedent to Acquisition of Timeshare Loans. The
obligations of the Issuer to purchase any Timeshare Loans hereunder shall be
subject to the satisfaction of the following conditions:

(a) With respect to each Funding Date and each Transfer Date, all
representations and warranties of the Depositor contained in Section 5(a) hereof
shall be true and correct on the related Funding Date or Transfer Date, as the
case may be, as if made on such date, and all representations and warranties as
to the Timeshare Loans contained in Section 5(b) and all information provided in
the Schedule of Timeshare Loans in respect of the Timeshare Loans (including the
Qualified Substitute Timeshare Loans conveyed on such Transfer Date) shall be
true and correct on the related Funding Date or Transfer Date, as the case may
be.

(b) On or prior to a Funding Date or a Transfer Date, as the case may be, the
Depositor shall have delivered or shall have caused the delivery of (i) in the
case

 

3



--------------------------------------------------------------------------------

of Eligible Timeshare Loans (other than Eligible In-Transit Loans) the related
Timeshare Loan Files to the Custodian, and the Custodian shall have delivered a
Trust Receipt therefor pursuant to the Custodial Agreement, (ii) in the case of
Eligible In-Transit Loans, the related Timeshare Loan Files to the In-Transit
Custodian, and the In-Transit Custodian shall have delivered an In-Transit Trust
Receipt therefor pursuant to the In-Transit Custodial Agreement, (iii) the
Timeshare Loan Servicing Files to the Servicer, (iv) an updated Schedule of
Timeshare Loans to the Custodian, the Servicer, the Issuer, the Indenture
Trustee and the Administrative Agent and (v) an updated Schedule of Eligible
In-Transit Loans to the to the In-Transit Custodian, the Servicer, the Issuer,
the Indenture Trustee and the Administrative Agent.

(c) Each transfer, assignment, sale and grant shall be evidenced by a transfer
certificate in the form attached hereto as Exhibit B. The Depositor shall have
delivered or caused to be delivered all other information theretofore required
or reasonably requested by the Issuer to be delivered by the Depositor or
performed or caused to be performed all other obligations required to be
performed as of the Amendment Closing Date, Funding Date or Transfer Date, as
the case may be, including all filings, recordings and/or registrations as may
be necessary in the opinion of the Issuer to establish and preserve the right,
title and interest of the Issuer or the Indenture Trustee, as the case may be,
in the related Timeshare Loans.

(d) On the related Funding Date, the Indenture shall be in full force and effect
and no Funding Termination Event shall have occurred and is continuing.

(e) Each of the conditions precedent to a Borrowing under the Indenture and the
Note Funding Agreement shall have been satisfied.

(f) Each Timeshare Loan conveyed on a Funding Date shall be an Eligible
Timeshare Loan.

(g) Each Qualified Substitute Timeshare Loan replacing a Timeshare Loan shall
satisfy each of the criteria specified in the definition of “Qualified
Substitute Timeshare Loan” and each of the conditions herein and in the
Indenture for substitution of Timeshare Loans shall have been satisfied.

(h) The Depositor shall have delivered such other certificates and opinions as
shall be reasonably requested by the Issuer or its assignee.

SECTION 5. Representations and Warranties and Certain Covenants of the
Depositor.

(a) The Depositor represents and warrants to the Issuer and the Indenture
Trustee for the benefit of the Noteholders, as of the Amendment Closing Date and
on each Funding Date and Transfer Date (with respect to any Timeshare Loans or
Qualified Substitute Timeshare Loans transferred on such Funding Date or
Transfer Date) as follows:

(i) Due Incorporation; Valid Existence; Good Standing. The Depositor is a
limited liability company duly organized and validly existing in good standing
under the laws of the State of Delaware; and is duly qualified to do business as
a foreign company and in good standing under the laws of each jurisdiction where
the character of its property, the nature of its business or the performance of
its obligations under this Agreement makes such qualification necessary, except
where the failure to be so qualified will not have a material adverse effect on
the business of the Depositor or its ability to perform its obligations under
this Agreement or any other Transaction Document to which it is a party or under
the transactions contemplated hereunder or thereunder or the validity or
enforceability of any portion of the Conveyed Timeshare Property.

 

4



--------------------------------------------------------------------------------

(ii) Possession of Licenses, Certificates, Franchises and Permits. The Depositor
holds, and at all times during the term of this Agreement will hold, all
material licenses, certificates, franchises and permits from all governmental
authorities necessary for the conduct of its business, and has received no
notice of proceedings relating to the revocation of any such license,
certificate, franchise or permit, which singly or in the aggregate, if the
subject of an unfavorable decision, ruling or finding, would materially and
adversely affect its ability to perform its obligations under this Agreement or
any other Transaction Document to which it is a party or under the transactions
contemplated hereunder or thereunder or the validity or enforceability of the
Conveyed Timeshare Property.

(iii) Corporate Authority and Power. The Depositor has, and at all times during
the term of this Agreement will have, all requisite corporate power and
authority to own its properties, to conduct its business, to execute and deliver
this Agreement and all documents and transactions contemplated hereunder and to
perform all of its obligations under this Agreement and any other Transaction
Document to which it is a party or under the transactions contemplated hereunder
or thereunder. The Depositor has all requisite corporate power and authority to
acquire, own, transfer and convey the Conveyed Timeshare Property to the Issuer.

(iv) Authorization, Execution and Delivery; Valid and Binding. This Agreement
and all other Transaction Documents and instruments required or contemplated
hereby to be executed and delivered by the Depositor have been duly authorized,
executed and delivered by the Depositor and, assuming the due execution and
delivery by, the other party or parties hereto and thereto, constitute legal,
valid and binding agreements enforceable against the Depositor in accordance
with their respective terms subject, as to enforceability, to bankruptcy,
insolvency, reorganization, moratorium and other similar laws affecting the
enforceability of creditors’ rights generally applicable in the event of the
bankruptcy, insolvency, or reorganization of the Depositor and to general
principles of equity, regardless of whether such enforceability shall be
considered in a proceeding in equity or at law. This Agreement constitutes a
valid transfer of the Depositor’s interest in the Conveyed Timeshare Property to
the Issuer or the valid creation of a first priority perfected security interest
in the Conveyed Timeshare Property in favor of the Issuer.

 

5



--------------------------------------------------------------------------------

(v) No Violation of Law, Rule, Regulation, etc. The execution, delivery and
performance by the Depositor of this Agreement and any other Transaction
Document to which the Depositor is a party do not and will not (A) violate any
of the provisions of the certificate of formation or limited liability company
agreement of the Depositor, (B) violate any provision of any law, governmental
rule or regulation currently in effect applicable to the Depositor or its
properties or by which the Depositor or its properties may be bound or affected,
including, without limitation, any bulk transfer laws, (C) violate any judgment,
decree, writ, injunction, award, determination or order currently in effect
applicable to the Depositor or its properties or by which the Depositor or its
properties are bound or affected, (D) conflict with, or result in a breach of,
or constitute a default under, any of the provisions of any indenture, mortgage,
deed of trust, contract or other instrument to which the Depositor is a party or
by which it is bound or (E) result in the creation or imposition of any Lien
upon any of its properties pursuant to the terms of any such indenture,
mortgage, deed of trust, contract or other instrument.

(vi) Governmental Consent. No consent, approval, order or authorization of, and
no filing with or notice to, any court or other Governmental Authority in
respect of the Depositor is required which has not been obtained in connection
with the authorization, execution, delivery or performance by the Depositor of
this Agreement or any of the other Transaction Documents to which it is a party
or under the transactions contemplated hereunder or thereunder, including,
without limitation, the transfer of the Conveyed Timeshare Property and the
creation of the security interest of the Issuer therein pursuant to Section 3
hereof.

(vii) Defaults. The Depositor is not in default under any material agreement,
contract, instrument or indenture to which the Depositor is a party or by which
it or its properties is or are bound, or with respect to any order of any court,
administrative agency, arbitrator or governmental body, in each case, which
would have a material adverse effect on the transactions contemplated hereunder
or on the business, operations, financial condition or assets of the Depositor,
and no event has occurred which with notice or lapse of time or both would
constitute such a default with respect to any such agreement, contract,
instrument or indenture, or with respect to any such order of any court,
administrative agency, arbitrator or governmental body.

(viii) No Material Adverse Effect. Since the end of Diamond Resorts
Corporation’s most recent, audited fiscal year, there has been no Material
Adverse Effect with respect to any Diamond Resorts Entity.

(ix) Insolvency. The Depositor will be solvent at all relevant times prior to,
and will not be rendered insolvent by, the transfer of the Conveyed

 

6



--------------------------------------------------------------------------------

Timeshare Property hereunder. On the Amendment Closing Date, or a Funding Date
or a Transfer Date, as applicable, the Depositor will not engage in any business
or transaction for which any property remaining with the Depositor would
constitute an unreasonably small amount of capital.

(x) Pending Litigation or Other Proceedings. There is no pending or, to the best
of the Depositor’s knowledge, threatened action, suit, proceeding or
investigation before any court, administrative agency, arbitrator or
governmental body against or affecting the Depositor which, if decided
adversely, would materially and adversely affect (A) the condition (financial or
otherwise), business or operations of the Depositor, (B) the ability of the
Depositor to perform its obligations under, or the validity or enforceability
of, this Agreement or any other Transaction Document to which it is a party,
(C) any of the Conveyed Timeshare Property or title of the Depositor to any of
the Conveyed Timeshare Property, or (D) the Issuer’s or the Indenture Trustee’s
ability to foreclose or otherwise enforce its rights with respect to any of the
Conveyed Timeshare Property, including without limitation the right to revoke or
otherwise terminate the Right-to-Use Agreements and related Right-to-Use
Interests, and the rights of the Obligors to use and occupy the related
Timeshare Interest.

(xi) Information. No document, certificate or report furnished or required to be
furnished by or on behalf of the Depositor pursuant to this Agreement, in its
capacity as the Depositor, contains or will contain when furnished any untrue
statement of a material fact or fails, or will fail, to state a material fact
necessary in order to make the statements contained therein not misleading.
There are no facts known to the Depositor which, individually or in the
aggregate, materially adversely affect, or which (aside from general economic
trends) may reasonably be expected to materially adversely affect in the future,
the financial condition or assets or business of the Depositor, or which may
impair the ability of the Depositor to perform its obligations under this
Agreement and any other Transaction Document to which it is a party, which have
not been disclosed herein or therein or in the certificates and other documents
furnished to the Issuer by or on behalf of the Depositor pursuant hereto or
thereto specifically for use in connection with the transactions contemplated
hereby or thereby.

(xii) Foreign Tax Liability. The Depositor is not aware of any Obligor under a
Timeshare Loan who has withheld any portion of payments due under such Timeshare
Loan because of the requirements of a foreign taxing authority, and no foreign
taxing authority has contacted the Depositor concerning a withholding or other
foreign tax liability.

(xiii) Employee Benefit Plan Liability. As of the Amendment Closing Date and
each Funding Date and Transfer Date, as applicable, (i) no “accumulated funding
deficiency” (as such term is defined under ERISA and the Code), whether or not
waived, exists with respect to any “employee pension benefit plan” (as such term
is defined under ERISA) sponsored, maintained or contributed to by the Depositor
or any of its Affiliates with respect to any plan

 

7



--------------------------------------------------------------------------------

year beginning prior to January 1, 2011, and, to the Depositor’s knowledge, no
event has occurred or circumstance exists that may result in an accumulated
funding deficiency as of the last day of any plan year beginning prior to
January 1, 2011; (ii) no unpaid “minimum required contribution” (as such term is
defined under ERISA and the Code), whether or not such funding deficiency is
waived, exists with respect to any employee pension benefit plan sponsored,
maintained or contributed to by the Depositor or any of its Affiliates with
respect to any plan year beginning after December 31, 2010, and, to the
Depositor’s knowledge, no event has occurred or circumstance exists that may
result in an unpaid minimum required contribution as of the last day of the plan
year beginning after December 31, 2010 of any such plan; (iii) the Depositor and
each of its Affiliates has made all contributions required under each
multiemployer plan (as such term is defined under ERISA) to which the Depositor
or any of its Affiliates contributes or in which the Depositor or any of its
Affiliates participates (a “Depositor Multiemployer Plan”); and (iv) neither the
Depositor nor any of its Affiliates has withdrawn from any Depositor
Multiemployer Plan with respect to which there is any outstanding liability and,
to the Depositor’s knowledge, no event has occurred or circumstance exists that
presents a risk of the occurrence of any withdrawal from, or the partition,
termination, reorganization or insolvency of, any Depositor Multiemployer Plan
that could result in any liability to the Depositor.

(xiv) Taxes. The Depositor has filed all tax returns (federal, state and local)
which it reasonably believes are required to be filed and has paid or made
adequate provision for the payment of all taxes, assessments and other
governmental charges due from the Depositor or is contesting any such tax,
assessment or other governmental charge in good faith through appropriate
proceedings or such failure will not have a material adverse effect on the
rights and interests of the Issuer. The Depositor knows of no basis for any
material additional tax assessment for any fiscal year for which adequate
reserves have not been established. The Depositor intends to pay all such taxes,
assessments and governmental charges when due.

(xv) Place of Business. The place of business where the Servicer on behalf of
the Depositor keeps its records concerning the Timeshare Loans will be 10600
West Charleston Boulevard, Las Vegas, Nevada 89135 (or such other place
specified by the Depositor by written notice to the Issuer and the Indenture
Trustee). The principal place of business and chief executive office of the
Depositor is located at 10600 West Charleston Boulevard, Las Vegas, Nevada 89135
(or such other place specified by the Depositor by written notice to the Issuer
and the Indenture Trustee).

(xvi) Securities Laws. The Depositor is not an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. No portion of the Timeshare Loan Acquisition
Price for each of the Timeshare Loans will be used by the Depositor to acquire
any security in any transaction which is subject to Section 13 or Section 14 of
the Securities Exchange Act of 1934, as amended.

 

8



--------------------------------------------------------------------------------

(xvii) Ownership of the Depositor. One hundred percent (100%) of the outstanding
sole membership interest of the Depositor is directly owned (both beneficially
and of record) by Diamond Resorts Finance Holding Company, a Delaware
corporation. Such membership interest is validly issued, fully paid and
nonassessable, and there are no options, warrants or other rights to acquire
membership interests from the Depositor.

(b) The Depositor hereby: (i) represents and warrants that immediately prior to
the transfer of any Timeshare Loan to the Issuer, the Depositor had full legal
and equitable title to such Timeshare Loan, free and clear of any liens and
encumbrances, and (ii) makes the representations and warranties contained in
Schedule I hereto with respect to each Timeshare Loan, and certain limited
representations and warranties contained in Schedule II hereto with respect to
the Resorts, such representations and warranties in both clauses (i) and
(ii) for the benefit of the Issuer, the Indenture Trustee for the benefit of the
Noteholders and the Administrative Agent with respect to each Timeshare Loan and
certain Resorts as of the Amendment Closing Date, each Funding Date and each
Transfer Date (with respect to the Timeshare Loans and the Qualified Substitute
Timeshare Loans transferred on such Funding Date or Transfer Date), as
applicable.

(c) It is understood and agreed that the representations and warranties set
forth in this Section 5 shall survive the sale of any Conveyed Timeshare
Property to the Issuer and any assignment of such Conveyed Timeshare Property by
the Issuer to the Indenture Trustee for the benefit of the Noteholders and shall
continue until the Notes are paid in full or otherwise released or discharged.
The Depositor acknowledges that it has been advised that the Issuer intends to
assign all of its right, title and interest in and to the Conveyed Timeshare
Property and its rights and remedies under this Agreement to the Indenture
Trustee for the benefit of the Noteholders. The Depositor agrees that, upon any
such assignment, the Indenture Trustee may enforce directly, without joinder of
the Issuer (but subject to any defense that the Depositor may have under this
Agreement) all rights and remedies hereunder.

(d) With respect to any representations and warranties contained in Section 5(a)
and Section 5(b) hereof, which are made to the Depositor’s knowledge, if it is
discovered that any representation and warranty is inaccurate and such
inaccuracy materially and adversely affects the value of a Timeshare Loan or the
interests of the Issuer or any assignee thereof, then notwithstanding the
Depositor’s lack of knowledge of the accuracy of such representation and
warranty at the time such representation or warranty was made, such inaccuracy
shall be deemed a breach of such representation or warranty for purposes of the
repurchase or substitution obligations described herein.

SECTION 6. Repurchases and Substitutions.

(a) Mandatory Repurchase and Substitution for Breaches of Representations and
Warranties. Upon the receipt of notice by the Depositor of a breach of any of
the representations and warranties in Section 5(a) or Section 5(b) hereof which
materially and adversely affects the value of a Timeshare Loan or the interests
of the Issuer or any subsequent assignee of the Issuer (including the Indenture
Trustee for the

 

9



--------------------------------------------------------------------------------

benefit of the Noteholders) therein, the Depositor shall within 30 days of such
notice, cure in all material respects the circumstance or condition which has
caused such representation or warranty to be incorrect or either: (i) repurchase
such Timeshare Loan at the Repurchase Price, or (ii) substitute one or more
Qualified Substitute Timeshare Loans for such Timeshare Loan and pay the related
Substitution Shortfall Amount, if any; provided, that to the extent an
Amortization Event has occurred and is continuing, the Depositor shall use its
best efforts to repurchase each Timeshare Loan instead of replacing such
Timeshare Loan.

(b) Optional Repurchase and Substitution of 60-Day Plus Delinquent Loans. On any
date, DFHC shall have the option, but not the obligation, to either:
(i) repurchase a 60-Day Plus Delinquent Loan from the Issuer for a price equal
to the Repurchase Price therefor, or (ii) substitute one or more Qualified
Substitute Timeshare Loans for such 60-Day Plus Delinquent Loan and pay the
related Substitution Shortfall Amount, if any.

(c) Limitation on Optional Repurchases and Substitutions of Timeshare Loans. The
aggregate Cut-Off Date Loan Balance of 60-Day Plus Delinquent Loans that may be
repurchased and substituted pursuant to Section 6(b) at the option of DFHC shall
be limited on any date to 15% and 20%, respectively of the highest aggregate
Loan Balance of all Timeshare Loans owned by the Issuer since the Amendment
Closing Date, less the aggregate of the Cut-Off Date Loan Balances of all 60-Day
Plus Delinquent Loans previously repurchased or substituted, as applicable,
pursuant to Section 6(b) hereof since the Amendment Closing Date.

(d) Payment of Repurchase Prices and Substitution Shortfall Amounts. The Issuer
hereby directs and the Depositor and DFHC hereby agree to remit all amounts in
respect of Repurchase Prices and Substitution Shortfall Amounts in immediately
available funds to the Indenture Trustee. In the event that more than one
Timeshare Loan is substituted pursuant to Sections 6(a) or (b) hereof on any
Transfer Date, the Substitution Shortfall Amounts and the Loan Balances of
Qualified Substitute Timeshare Loans shall be calculated on an aggregate basis
for all substitutions made on such Transfer Date.

(e) Schedule of Timeshare Loans. The Issuer hereby directs, and DFHC and the
Depositor hereby agree, on each date on which a Timeshare Loan has been
repurchased, purchased or substituted, to provide the Issuer and the Indenture
Trustee with a revised Schedule of Timeshare Loans reflecting the removal and/or
substitution of such Timeshare Loans and subjecting any Qualified Substitute
Timeshare Loans to the provisions of this Agreement.

(f) Officer’s Certificate for Qualified Substitute Timeshare Loans. The
Depositor and DFHC, as applicable, shall on each Transfer Date, certify in
writing to the Issuer and the Indenture Trustee that each new Timeshare Loan
meets all the criteria of the definition of “Qualified Substitute Timeshare
Loan” and that (i) the Timeshare Loan Files for such Qualified Substitute
Timeshare Loans have been delivered to the Custodian and (ii) the Timeshare Loan
Servicing Files for such Qualified Substitute Timeshare Loans have been
delivered to the Servicer.

 

10



--------------------------------------------------------------------------------

(g) Release. In connection with any repurchase, purchase or substitution of one
or more Timeshare Loans contemplated by this Section 6, upon satisfaction of the
conditions contained in this Section 6, the Issuer shall execute and deliver (or
shall cause the Indenture Trustee to execute and deliver) such releases and
instruments of transfer or assignment presented to it by the Depositor or its
designee, in each case without recourse, as shall be necessary to vest in the
Depositor or its designee the legal and beneficial ownership of such Timeshare
Loans, provided, however, that with respect to any release of a Timeshare Loan
that is substituted by a Qualified Substitute Timeshare Loan, the Issuer shall
not execute and deliver or cause the execution and delivery of such releases and
instruments of transfer or assignment until the Administrative Agent and the
Servicer receive a Trust Receipt or an In-Transit Trust Receipt, as the case may
be, for such Qualified Substitute Timeshare Loan. The Issuer shall cause the
Custodian or the In-Transit Custodian, as the case may be, to release the
related Timeshare Loan Files to the Depositor or its designee and the Servicer
to release the related Timeshare Loan Servicing Files to the Depositor or its
designee; provided, however, that with respect to any Timeshare Loan File or
Timeshare Loan Servicing File related to a Timeshare Loan that has been
substituted by a Qualified Substitute Timeshare Loan, the Issuer shall not cause
the Custodian or the In-Transit Custodian, as the case may be, and the Servicer
to release the related Timeshare Loan File and the Timeshare Loan Servicing
File, respectively, until the Administrative Agent and the Servicer receive a
Trust Receipt or an In-Transit Trust Receipt, as the case may be, for such
Qualified Substitute Timeshare Loan.

(h) Sole Remedy. It is understood and agreed that the obligations of the
Depositor to repurchase or substitute Timeshare Loans contained in Section 6(a)
hereof and the obligation of the Depositor to indemnify pursuant to Section 8
hereof shall constitute the sole remedies for the breaches of any representation
or warranty contained in Section 5(a) or Section 5(b) hereof.

SECTION 7. Additional Covenants of the Depositor. The Depositor hereby covenants
and agrees with the Issuer as follows:

(a) The Depositor shall comply in all material respects with all applicable
laws, rules, regulations and orders applicable to it and its business and
properties.

(b) The Depositor shall preserve and maintain its existence (corporate or
otherwise), rights, franchises and privileges in the jurisdiction of its
organization and, if applicable, all necessary sales finance company licenses.

(c) On or prior to each Funding Date or a Transfer Date, as applicable, the
Depositor shall indicate in its computer files and other records that each
Timeshare Loan has been sold to the Issuer and subsequently pledged to the
Indenture Trustee for the benefit of the Noteholders.

 

11



--------------------------------------------------------------------------------

(d) The Depositor shall respond to any inquiries with respect to ownership of a
Timeshare Loan by stating that such Timeshare Loan has been sold to the Issuer
and that the Issuer is the owner of such Timeshare Loan and that such Timeshare
Loan has been pledged to the Indenture Trustee for the benefit of the
Noteholders.

(e) On or prior to the Amendment Closing Date, the Depositor shall file or cause
to be filed, at its own expense, financing statements in favor of the Issuer and
the Indenture Trustee for the benefit of the Noteholders with respect to the
Conveyed Timeshare Property meeting the requirements of state law in such manner
and in such jurisdictions as are necessary or appropriate to perfect the
acquisition of the Conveyed Timeshare Property by the Issuer from the Depositor,
and shall deliver file-stamped copies of such financing statements to the Issuer
and the Indenture Trustee for the benefit of the Noteholders.

(f) The Depositor agrees from time to time, at its expense, promptly to execute
and deliver all further instruments and documents, and to take all further
actions, that may be necessary, or that the Issuer or the Indenture Trustee may
reasonably request, to perfect, protect or more fully evidence the sale of the
Timeshare Loans, or to enable the Issuer or the Indenture Trustee to exercise
and enforce its rights and remedies hereunder or under any Timeshare Loan
including but not limited to powers of attorney, Uniform Commercial Code
financing statements and assignments of Mortgage and Right-to-Use Agreements.
The Depositor hereby appoints the Issuer and the Indenture Trustee as
attorney-in-fact, which appointment is coupled with an interest and is therefore
irrevocable, to act on behalf and in the name of the Depositor to enforce
obligations of the Depositor hereunder.

(g) Any change in the legal name of the Depositor and any use by it of any trade
name, fictitious name, assumed name or “doing business as” name occurring after
the Closing Date shall be promptly disclosed to the Issuer and the Indenture
Trustee in writing.

(h) Upon the discovery or receipt of notice of a breach of any of its
representations or warranties and covenants contained herein, the Depositor
shall promptly disclose to the Issuer and the Indenture Trustee, in reasonable
detail, the nature of such breach.

(i) The Depositor shall immediately transfer to the Issuer or its assignee, as
applicable, any payment it receives in respect of the Conveyed Timeshare
Property.

(j) In the event that the Depositor or the Issuer or any assignee of the Issuer
should receive actual notice of any transfer taxes arising out of the transfer,
assignment and conveyance of any Conveyed Timeshare Property, on written demand
by the Issuer, or upon the Depositor otherwise being given notice thereof, the
Depositor shall pay, and otherwise indemnify and hold the Issuer and any of its
assignees harmless, on an after-tax basis, from and against any and all such
transfer taxes.

 

12



--------------------------------------------------------------------------------

(k) The Depositor will comply in all material respects with all applicable laws,
rules, regulations and orders and preserve and maintain its corporate existence,
rights, franchises, qualifications and privileges except to the extent that the
failure so to comply with such laws, rules and regulations or the failure so to
preserve and maintain such existence, rights, franchises, qualifications and
privileges could not reasonably be expected to materially adversely affect the
collectibility of the Conveyed Timeshare Property or the ability of the
Depositor to perform its obligations under this Agreement and any of the
Transaction Documents to which it is a party.

(l) The Depositor will keep its principal place of business and chief executive
office and the office where it keeps its records concerning the Obligor Notes at
the address of the Depositor listed herein or, upon 30 days’ prior written
notice to the Issuer and the Indenture Trustee, at any other location in
jurisdictions where all actions reasonably requested by the Issuer or the
Indenture Trustee to protect and perfect the interest in the Obligor Notes and
Right-to-Use Agreements under the applicable Uniform Commercial Code have been
taken and completed within 10 days of such notice. The Depositor also will
maintain and implement administrative and operating procedures (including,
without limitation, an ability to recreate records evidencing the Obligor Notes
and Right-to-Use Agreements in the event of the destruction of the originals
thereof), and keep and maintain all documents, books, records and other
information reasonably necessary or advisable for the collection of all
(including, without limitation, records adequate to permit the daily
identification of each Obligor Note and Right-to-Use Agreement) and all payments
made with regard to the related Conveyed Timeshare Property prior to and on the
Closing Date, each Funding Date or each Transfer Date, as applicable.

(m) The Depositor shall authorize and file such continuation statements and any
other documents reasonably requested by the Issuer or which may be required by
law to preserve and protect the interest of the Issuer hereunder in and to the
Conveyed Timeshare Property.

(n) The Depositor agrees from time to time, at its expense, promptly to execute
and deliver all further instruments and documents, and to take all further
actions, that may be necessary, or that the Issuer may reasonably request, to
perfect, protect or more fully evidence the Conveyed Timeshare Property, or to
enable the Issuer or the Indenture Trustee to exercise and enforce its rights
and remedies hereunder or under any of the other Transaction Documents to which
it is a party. The Depositor has delivered to the Custodian a Lost Note
Affidavit in the form of Exhibit C hereto in each instance where it is unable to
provide a signed original Obligor Note, and the Issuer agrees that such Lost
Note Affidavit shall be sufficient to satisfy its obligations hereunder.

(o) The Depositor authorizes the Issuer to file continuation statements, and
amendments thereto, relating to the Conveyed Timeshare Property and all payments
made with regard to the Conveyed Timeshare Property without the signature of the
Depositor where permitted by law. A photocopy or other reproduction of this
Agreement shall be sufficient as a financing statement where permitted by law.
The Issuer confirms that it is not its present intention to file a photocopy or
other reproduction of this Agreement as a financing statement, but reserves the
right to do so if, in its good faith determination, there is at such time no
reasonable alternative remaining to it.

 

13



--------------------------------------------------------------------------------

(p) In the event that the Depositor shall have received any insurance proceeds
and such proceeds are not payable to an Obligor, the Depositor shall promptly
remit such insurance proceeds to the Indenture Trustee for deposit into the
Collection Account.

SECTION 8. Indemnification.

(a) The Depositor agrees to indemnify the Issuer, the Indenture Trustee, the
Noteholders, the Administrative Agent and the Purchasers (each an “Indemnified
Party”, collectively, the “Indemnified Parties”) against any and all claims,
losses, liabilities, (including legal fees and related costs) that such
Indemnified Parties may sustain directly or indirectly related to (x) any
inaccuracy or breach of the representations and warranties of the Depositor
under Section 5 hereof and (y) a failure by the Depositor to perform any of its
obligations under the Transaction Documents (“Indemnified Amounts”) excluding,
however: (i) Indemnified Amounts to the extent resulting from the gross
negligence or willful misconduct on the part of such Indemnified Party; (ii) any
recourse for any uncollectible Timeshare Loan not related to a breach of
representation or warranty; (iii) recourse to the Depositor for a 60-Day Plus
Delinquent Loan; (iv) Indemnified Amounts attributable to any violation by an
Indemnified Party of any requirement of law related to an Indemnified Party; or
(v) the operation or administration of the Indemnified Party generally and not
related to this Agreement. The Depositor shall: (x) promptly notify the Issuer
and the Indenture Trustee if a claim is made by a third party with respect to
this Agreement or the Timeshare Loans, and relating to (i) the failure by the
Depositor to perform its duties in accordance with the terms of this Agreement
or (ii) a breach of the Depositor’s representations, covenants and warranties
contained in this Agreement, and (y) assume (with the consent of the related
Indemnified Party, which consent shall not be unreasonably withheld) the defense
of any such claim and pay all expenses in connection therewith, including
counsel fees, and promptly pay, discharge and satisfy any judgment, order or
decree which may be entered against it or the related Indemnified Party in
respect of such claim. If the Depositor shall have made any indemnity payment
pursuant to this Section 8 and the recipient thereafter collects from another
Person any amount relating to the matters covered by the foregoing indemnity,
the recipient shall promptly repay such amount to the Depositor.

(b) The Depositor agrees to pay, and to indemnify, defend and hold harmless the
Issuer, the Indenture Trustee, the Noteholders, the Administrative Agent and the
Purchasers from, any taxes which may at any time be asserted with respect to,
and as of the date of, the transfer of the Conveyed Timeshare Property to the
Issuer hereunder and the further pledge by the Issuer to the Indenture Trustee,
including, without limitation, any sales, gross receipts, general corporation,
personal property, privilege or license taxes (but not including any federal,
state or other taxes arising out of the creation of the Issuer and the issuance
of the Notes) and costs, expenses and reasonable counsel fees in defending
against the same, whether arising by reason of the acts to be performed by the
Depositor under this Agreement or the Servicer under the Indenture or imposed

 

14



--------------------------------------------------------------------------------

against the Issuer, a Noteholder or otherwise. Notwithstanding any other
provision of this Agreement, the obligation of the Depositor under this
Section 8(b) shall not terminate upon the resignation or removal of the Servicer
pursuant to the Indenture and shall survive any termination of this Agreement.

(c) The obligations of the Depositor under this Section 8 to indemnify the
Indemnified Parties shall survive the termination of this Agreement and continue
until the Notes are paid in full or otherwise released or discharged.

SECTION 9. No Proceedings. The Depositor hereby agrees that it will not,
directly or indirectly, institute, or cause to be instituted, or join any Person
in instituting, against the Issuer or any Resort, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings under any federal or state bankruptcy or similar law so long as
there shall not have elapsed one year plus one day since the latest maturing
Notes issued by the Issuer.

SECTION 10. Notices, Etc. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing and mailed or
telecommunicated, or delivered as to each party hereto, at its address set forth
under its name on the signature page hereof or at such other address as shall be
designated by such party in a written notice to the other parties hereto. All
such notices and communications shall not be effective until received by the
party to whom such notice or communication is addressed. To the extent that any
Purchaser which the Administrative Agent has confirmed holds at least a 15%
interest in the Notes shall give written direction to any of the parties hereto
that it wishes to directly receive copies of any notices and other
communications that the Administrative Agent is entitled to receive hereunder,
the parties hereto agree to comply with such direction.

SECTION 11. No Waiver; Remedies. No failure on the part of the Depositor, the
Issuer or any assignee thereof to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any other remedies provided by law.

SECTION 12. Binding Effect; Assignability. This Agreement shall be binding upon
and inure to the benefit of the Depositor, the Issuer and their respective
successors and permitted assigns. Any assignee shall be an express third party
beneficiary of this Agreement, entitled directly to enforce this Agreement. The
Depositor may not assign any of its rights and obligations hereunder or any
interest herein without the prior written consent of the Issuer and each of its
assignees. The Issuer may, and intends to, assign all of its rights hereunder to
the Indenture Trustee for the benefit of the Noteholders and the Depositor
consents to any such assignment. This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms, and
shall remain in full force and effect until its termination; provided, however,
that the rights and remedies with respect to any breach of any representation
and warranty made by the Depositor pursuant to Section 5 hereof and the
repurchase or substitution and indemnification obligations shall be continuing
and shall survive any termination of this Agreement but such rights and remedies
may be enforced only by the Issuer or the Indenture Trustee, as applicable.

 

15



--------------------------------------------------------------------------------

SECTION 13. Amendments; Consents and Waivers. No modification, amendment or
waiver of, or with respect to, any provision of this Agreement, and all other
agreements, instruments and documents delivered hereto, nor consent to any
departure by the Depositor from any of the terms or conditions thereof shall be
effective unless it shall be in writing and signed by each of the parties hereto
and the written consent of the Administrative Agent on behalf of the Required
Purchasers is given and, to the extent the Notes are rated, confirmation from
the Rating Agencies that such action will not result in a downgrade, withdrawal
or qualification of any rating assigned to the Notes. The Issuer shall provide
the Administrative Agent, the Indenture Trustee, the Noteholders and, to the
extent any Notes are rated, the Rating Agencies with such proposed
modifications, amendments or waivers. Any waiver or consent shall be effective
only in the specific instance and for the purpose for which given. No consent to
or demand by the Depositor in any case shall, in itself, entitle it to any other
consent or further notice or demand in similar or other circumstances. The
Depositor acknowledges that in connection with the intended assignment by the
Issuer of all of its right, title and interest in and to the Conveyed Timeshare
Property to the Indenture Trustee for the benefit of the Noteholders, the
Issuer, as Issuer, intends to issue the Notes, the proceeds of which will be
used by the Issuer to purchase the Timeshare Loans conveyed hereunder.

SECTION 14. Severability. In case any provision in or obligation under this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation, shall not in any way be
affected or impaired thereby in any other jurisdiction. Without limiting the
generality of the foregoing, in the event that a Governmental Authority
determines that the Issuer may not purchase or acquire the Conveyed Timeshare
Property, the transactions evidenced hereby shall constitute a loan and not a
purchase and sale, notwithstanding the otherwise applicable intent of the
parties hereto, and the Depositor shall be deemed to have granted to the Issuer
as of the date hereof, a first priority perfected security interest in all of
the Depositor’s right, title and interest in, to and under, whether now owned or
existing, or hereafter acquired or arising, the Conveyed Timeshare Property and
the related property as described in Section 2 hereof.

SECTION 15. GOVERNING LAW; CONSENT TO JURISDICTION.

(A) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK (INCLUDING, WITHOUT LIMITATION, SECTION 5-1401 OF
THE GENERAL OBLIGATION LAW OF THE STATE OF NEW YORK).

(B) THE DEPOSITOR AND THE ISSUER HEREBY SUBMIT TO THE NON-EXCLUSIVE JURISDICTION
OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES DISTRICT COURT
LOCATED IN THE BOROUGH OF MANHATTAN IN NEW YORK CITY AND EACH WAIVES PERSONAL
SERVICE OF ANY AND ALL PROCESS UPON IT AND CONSENTS THAT ALL SUCH SERVICE OF
PROCESS BE MADE BY REGISTERED MAIL DIRECTED TO THE ADDRESS SET FORTH ON THE
SIGNATURE PAGE HEREOF AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED FIVE
DAYS AFTER THE SAME SHALL HAVE BEEN DEPOSITED IN THE U.S. MAILS, POSTAGE
PREPAID. THE DEPOSITOR AND THE

 

16



--------------------------------------------------------------------------------

ISSUER EACH HEREBY WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS, AND ANY
OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER AND CONSENTS TO THE
GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY THE
COURT. NOTHING IN THIS SECTION 15 SHALL AFFECT THE RIGHT OF THE DEPOSITOR OR THE
ISSUER TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR AFFECT THE
RIGHT OF ANY OF THEM TO BRING ANY ACTION OR PROCEEDING IN THE COURTS OF ANY
OTHER JURISDICTION.

SECTION 16. Headings. The headings herein are for purposes of reference only and
shall not otherwise affect the meaning or interpretation of any provision
hereof.

SECTION 17. Execution in Counterparts. This Agreement may be executed by the
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and both of which when taken together shall constitute
one and the same agreement. Delivery of an executed counterpart of this
Agreement by facsimile or other electronic transmission (i.e., “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart hereof and
deemed an original.

[Signatures on next page]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

DIAMOND RESORTS DEPOSITOR 2008 LLC, as Depositor By:  

/s/ David F. Palmer

  Name:   David F. Palmer   Title:   President

  Address:   10600 West Charleston Boulevard     Las Vegas, Nevada 89135  
Attention:   General Counsel   Telephone:   702-823-7560   Facsimile:  
702-765-8610

DIAMOND RESORTS ISSUER 2008 LLC, as Issuer

By:

 

/s/ David F. Palmer

  Name:   David F. Palmer   Title:   President

  Address:   10600 West Charleston Boulevard     Las Vegas, Nevada 89135  
Attention:   General Counsel   Telephone:   702-823-7560   Facsimile:  
702-765-8610

Agreed and acknowledged as to

DFHC’s obligations set forth in Section 6.

 

DIAMOND RESORTS FINANCE HOLDING COMPANY By:  

/s/ David F. Palmer

  Name:   David F. Palmer   Title:   President

2711254, Third Amended and Restated Sale Agreement



--------------------------------------------------------------------------------

Schedule I

Representations and Warranties as to Timeshare Loans

(a) All federal, state or local laws, rules or regulations, including, without
limitation, those relating to usury, truth-in-lending, real estate settlement
procedure, land sales, the offer and sale of securities, consumer credit
protection and equal credit opportunity or disclosure, applicable to the
Timeshare Loan or the sale of the Timeshare Interest have been complied with in
all material respects such that any violation of any such law, rule or
regulation would not impair the collectibility of such Timeshare Loan. The
applicable rescission period for such Timeshare Loan has expired. The Timeshare
Loan was not originated in, or is subject to the laws of, any jurisdiction under
which the transfer, conveyance or assignment of such Timeshare Loan would be
unlawful, void or voidable.

(b) Other than an Eligible In-Transit Loan, the Timeshare Loan has cleared
escrow.

(c) The related Obligor has not been released, in whole or in part, from any of
its material obligations in respect of the Timeshare Loan. The applicable
Obligor Note and/or Right-to-Use Agreement has not been satisfied, canceled,
rescinded or subordinated, in whole or in part, and no instrument has been
executed that would effect any such satisfaction, release, cancellation,
subordination or rescission. No instrument has been executed that would effect
any such release, satisfaction, cancellation, rescission or subordination.

(d) The sale of the related Timeshare Interest has not been canceled by the
applicable Obligor or any Originator. Any statutory or other applicable
cancellation or rescission period related to the sale of the Timeshare Interest
has expired. The Timeshare Interest purchased by the applicable Obligor has not
been surrendered in accordance with the terms of the relevant Mortgage or
Purchase Contract.

(e) Each Mortgage, Purchase Contract, Obligor Note or Right-to-Use Agreement,
and each other document in the related Timeshare Loan File is genuine and the
legal, valid and binding obligation of the applicable Obligor, is enforceable in
accordance with its terms (except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, or other similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity,
regardless of whether such enforceability shall be considered in a proceeding in
equity or at law), and is not subject to any dispute, right of setoff,
recoupment, counterclaim, or defense of any kind, whether arising out of
transactions concerning such Timeshare Loan or otherwise, and no such right has
been asserted with respect thereto.

(f) Other than with respect to an Eligible In-Transit Loan, all of the related
Timeshare Loan Servicing Files for such Timeshare Loan have on or prior to the
Funding Date (or the related Transfer Date) been obtained by the Servicer and
all the related Timeshare Loan Files are in the possession of the Custodian, the
Custodian has issued a Trust Receipt (as defined in the Custodial Agreement)
therefor and no Material Exceptions (as defined in the Custodial Agreement) have
been cited by the Custodian. With respect to an Eligible In-Transit Loan, all of
the related Timeshare Loan Servicing Files for such Timeshare Loan have on or
prior to the Funding Date (or the related Transfer Date) been obtained by the
Servicer and all the related

 

Schedule I-1



--------------------------------------------------------------------------------

Timeshare Loan Files are in the possession of the In-Transit Custodian, the
In-Transit Custodian has issued an In-Transit Trust Receipt (as defined in the
In-Transit Custodial Agreement) therefor and no In-Transit Material Exceptions
(as defined in the In-Transit Custodial Agreement) have been cited by the
In-Transit Custodian.

(g) The related Obligor Note is payable in United States Dollars.

(h) The related Obligor has no bona fide claim against any Originator or
affiliate thereof, or any defense, set off or counterclaim.

(i) Such Timeshare Loan is not more than 30 days delinquent (without giving
effect to any applicable grace period) on any payment of principal or interest
as of the related Cut-Off Date.

(j) The aggregate amount owing from the related Obligor with respect to all
Timeshare Loans does not exceed $100,000 in the aggregate.

(k) The related Obligor Note evidences a fully amortizing debt obligation, which
bears a fixed rate of interest, provides for substantially level monthly
payments of principal and interest (other than the final payment thereon) and is
for a term not exceeding 120 months.

(l) The related Obligor Note may be prepaid in full without penalty.

(m) The related Obligor has been instructed to remit all payments to the
Centralized Lockbox Account or such other lockbox account(s) at Approved
Financial Institutions that are subject to a Deposit Account Control Agreement
approved by the Administrative Agent.

(n) The related Obligor is not (i) a Person (other than an individual) that is
affiliated with or employed by Diamond Resorts Corporation or any of its
Affiliates, including the Servicer, or (ii) a Governmental Authority.

(o) [Reserved]

(p) The applicable assignment of Mortgage or Right-to-Use Agreement and the
endorsement of the related Obligor Note constitutes a duly executed, legal,
valid, binding and enforceable assignment or endorsement, as the case may be, of
such related Mortgage, related Right-to-Use Agreement and related Obligor Note,
and all monies due or to become due thereunder, and all proceeds thereof.

(q) All of the condominium and apartment units related to the Timeshare Loans in
the Resorts are located in buildings whose construction has been completed and
certificate of occupancy has been issued, in the manner required by applicable
state and local laws.

(r) In the case of an Obligor Note secured by a Mortgage, the related Timeshare
Property constitutes a fee interest in real property at one of the Resorts. The
related Mortgage has been duly filed and recorded with all appropriate
governmental authorities in all jurisdictions in which such related Mortgage is
required to be filed and recorded to create a valid, binding and enforceable
first Lien on the related Timeshare Property and such related Mortgage creates a

 

Schedule I-2



--------------------------------------------------------------------------------

valid, binding and enforceable first Lien on the related Timeshare Property,
subject only to Permitted Liens; and the Depositor, to the extent applicable, is
in compliance with such Permitted Liens respecting the right to the use of such
related Timeshare Property. In the case of a Right-to-Use Agreement related to a
Timeshare Loan, the related Timeshare Property, if any, is an apartment or unit
at a Resort and the related Right-to-Use Agreement grants the related Obligor
the right to use and occupy one or more apartments or units at a Resort. The
related Right-to-Use Agreement has been duly filed and recorded with all
appropriate governmental authorities in all jurisdictions in which such related
Right-to-Use Agreement is required to be filed and recorded to enable the Issuer
and its assigns to enforce the revocation and termination rights granted in the
Right-to-Use Agreement.

(s) Immediately prior to any transfer contemplated pursuant to this Agreement of
Timeshare Loans from the Depositor to the Issuer, the Depositor will own full
legal and equitable title to each such Timeshare Loan, free and clear of any
Lien or ownership interest in favor of any other Person. All of the Depositor’s
right, title and interest in and to each such Timeshare Loan has been validly
and effectively transferred to the Depositor pursuant to the Purchase Agreement.
Immediately prior to any transfer contemplated pursuant to this Agreement of
Timeshare Loans from the Depositor to the Issuer, the Depositor will own full
legal and equitable title to each such Timeshare Loan, free and clear of any
Lien or ownership interest in favor of any other Person. All of the Depositor’s
right, title and interest in and to each such Timeshare Loan has been validly
and effectively transferred to the Issuer pursuant to this Agreement.

(t) The related Mortgage, Right-to-Use Agreement and/or Obligor Note, as the
case may be, contains customary and enforceable provisions so as to render the
rights and remedies of the holder thereof adequate for the practical realization
against the related Timeshare Interest of the benefits of the security interests
or other remedies intended to be provided thereby, including by judicial
foreclosure or other applicable remedies. There is no exemption available to the
related Obligor which would interfere with the mortgagee’s right to foreclose
such related Mortgage, if applicable, or the Transferee’s right to enforce its
revocation and termination rights under the related Right-to-Use Agreement other
than that which may be available under applicable bankruptcy, debt relief,
homestead statutes or the Servicemembers Relief Act or a similar, applicable law
of the country in which a Resort is located if other than the United States.

(u) The Timeshare Loan is not and has not been secured by any collateral except
the Lien of the related Mortgage or rights and remedies in the related
Right-to-Use Agreement and Right-to-Use Interest, as the case may be.

(v) Such Timeshare Loan, if secured by a Mortgage, is covered by a form of
lender’s title insurance policy or commitment issued by a title insurer
qualified to do business in the jurisdiction where the related Timeshare
Property is located, insuring the applicable Originator and its successors and
assigns as to the first priority Lien of the related Mortgage in an amount equal
to the Loan Balance of such Timeshare Loan at origination. Such lender’s title
insurance policy, if actually issued, is in full force and effect. No claims
have been made under such lender’s title insurance policy, if any, and no prior
holder of such Timeshare Loan, including the applicable Originator, has done or
omitted to do anything which would impair the coverage of such lender’s title
insurance policy.

 

Schedule I-3



--------------------------------------------------------------------------------

(w) Interest is calculated on each Timeshare Loan on a simple interest basis.

(x) The proceeds of each Timeshare Loan have been fully disbursed and no
Timeshare Loan requires any additional performance by any Person.

(y) The terms of each Mortgage, Right-to-Use Agreement and Obligor Note have not
been modified in any material respect.

(z) Each Timeshare Loan secured by a Mortgage is principally and directly
secured by an interest in real property.

(aa) Each Timeshare Loan secured by a Mortgage requires the Obligor to pay all
taxes, insurance premiums and maintenance costs with respect to the related
Timeshare Property. Each Timeshare Loan secured by a Right-to-Use Agreement
requires the Obligor to pay all maintenance costs with respect to the related
Timeshare Property. There are no delinquent taxes, ground rents, water charges,
sewer rents, or assessments outstanding with respect to any of the Timeshare
Properties, nor any other material outstanding Liens affecting the Timeshare
Properties, other than Permitted Liens.

(bb) No consent, approval, order or authorization of, and no filing with or
notice to, any court or governmental authority in respect of any Obligor is
required which has not been obtained in connection with the transfer of any
Timeshare Loans, the Depositor or the Issuer or in connection with the pledge of
any Timeshare Loans to the Indenture Trustee.

(cc) No selection procedures reasonably believed by the Depositor to be adverse
to the Noteholders were utilized in selecting any Timeshare Loans.

(dd) Each Obligor Note constitutes an “instrument” under the Uniform Commercial
Code of the jurisdiction in which such Obligor Note will at all times be
located. Each Timeshare Loan which is not evidenced by an Obligor Note
constitutes either “tangible chattel paper” or a “payment intangible” within the
meaning of the Uniform Commercial Code in which such tangible chattel paper is
located, in the case of tangible chattel paper, or within the meaning of the
Uniform Commercial Code of the State of Delaware in the case of a payment
intangible. There is no more than one original executed copy of each Obligor
Note or each Right-to-Use Agreement.

(ee) A minimum down payment of 10% of the sale price of the Timeshare Interest
securing such Timeshare Loan has been duly paid, in cash (which cash down
payment may, in the case of an Upgraded Timeshare Loan, be represented by the
difference between the sale price and principal payments on such Timeshare Loan
since its date of origination), by the related Obligor.

(ff) The related Obligor has not previously had any portion of a scheduled
payment delinquent for more than 180 days on a Timeshare Loan.

(gg) The Timeshare Loan was originated in compliance with Underwriting
Guidelines attached hereto as Exhibit D (as such Underwriting Guidelines may be
amended from time to time in the manner provided for by the Transaction
Documents).

 

Schedule I-4



--------------------------------------------------------------------------------

(hh) Such Timeshare Loan is not more than 30 or more days’ delinquent in making
the first scheduled payment, unless the applicable Obligor has thereafter made
at least six consecutive monthly payments on a timely basis.

(ii) The Local Counsel Opinion Requirement with respect to the related Resort or
Collection has been satisfied.

(jj) With respect to any Right-to-Use Loan, all timeshare property and other
real estate interests which are identified as available for use by owners of
Right-to-Use Interests is (i) titled in the name of the Collection Trustee and
is held in trust, free and clear of any Lien or ownership interest in favor of
any Person, (ii) is covered by a title insurance policy issued by a title
insurer qualified to do business in the jurisdiction where such timeshare
property or other real estate interest is located and (iii) is related to a
Collection.

(kk) With respect to any Right-to-Use Loan, none of the related Collection
Developer, Collection Trustee and/or Collection Association is in default under
the related Collection Trust Agreement or has caused the ratio of Points to
available intervals or units to fall below required levels.

(ll) With respect to any Timeshare Loan related to the Premiere Vacations
Collection, the related Local Counsel Opinion Requirement has been satisfied and
the Purchasers shall have satisfactorily completed their due diligence.

(mm) No holder of the Timeshare Loan has any existing or future obligations or
liabilities with respect to such Timeshare Loan or the related Obligor.

(nn) The related Obligor has a FICO score of at least 600.

(oo) The Timeshare Loan does not, when aggregated with all other Timeshare Loans
conveyed on the Funding Date or Transfer Date, as applicable, and the other
Borrowing Base Loans, cause any of the following to fail to be true:

(i) the weighted average FICO score of the related Obligors is at least 700.

(ii) the Weighted Average Timeshare Loan Coupon of the Borrowing Base Loans is
equal to or greater than 13.50%.

(pp) The Timeshare Loan is not related to an installment sale contract or
contract for deed.

 

Schedule I-5



--------------------------------------------------------------------------------

Schedule II

Representations and Warranties as to Resorts

(a) Timeshare Interests.

(i) The sale, offering for sale and financing of Timeshare Interests (A) do not
constitute the sale, or the offering for sale, of securities subject to
registration requirements of the Securities Act or any state or foreign
securities laws, (B) except to the extent that any such violation(s), either
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, do not violate Timeshare Laws or any other law of any
state or foreign country in which sales or solicitation of Timeshare Interests
occur and (C) except to the extent that any such violation(s), either
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, do not violate any consumer credit or usury laws of
any state or foreign country in which sales or solicitations of Timeshare
Interests occur. Except to the extent that any such failure(s), either
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, the Diamond Resorts Entities have not failed to make
or cause to be made any registrations or declarations with any Governmental
Authority necessary to the ownership of the Resorts or to the conduct of their
business, including laws and regulations applicable to their business and
activities, the operation of the Resorts and the sale, or offering for sale, of
Timeshare Interests. Except to the extent that any such noncompliance, either
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, the Diamond Resorts Entities have, to the extent
required by their activities and businesses, complied with all laws and
regulations applicable to their businesses and activities.

(ii) Schedule III (II(a)(ii)) hereto sets forth, with respect to each Resort,
(A) the states and countries in which Timeshare Interests with respect to such
Resort are being sold or marketed, (B) if such Resort is a Points Based Resort
and (C) for each Points Based Resort, the trust or other entity that is the
owner of the real property rights with respect to such Resort. The applicable
Diamond Resorts Entity has filed in each jurisdiction in which such filing is a
legal prerequisite to the marketing of the Timeshare Interests therein all
applicable documents with the appropriate Governmental Authorities required to
authorize the sale of Timeshare Interests in such jurisdictions and has
subjected each Resort to certain limitations, restrictions, conditions and
covenants as described in the timeshare declarations and as hereinafter set
forth in accordance with the provisions of any applicable laws, statutes or
regulations (such laws, statutes or regulations and all amendments,
modifications or replacements thereof and successors thereto, and all
regulations and guidelines promulgated thereunder or with respect thereto, now
or hereafter enacted, being hereinafter collectively referred to as the
“Timeshare Laws”), except for any failure to make such filings or any failure to
subject each Resort to certain limitations, restrictions, conditions and
covenants that could that are not reasonably be expected to have a Material
Adverse Effect. All material documents used in connection with the creation of
the Timeshare Interests, the sale of the Timeshare Interests and the operation
of the Resort as a timeshare resort, including, without limitation, the
Declaration (as hereinafter defined), by-laws and rules and regulations of the
homeowner’s association, the management agreement, the form of contract of sale
and deeds, and all other documents used by the Diamond Resorts Entities in
connection with the sale of Timeshare Interests, and the operation of the Resort
as a timeshare

 

Schedule II-1



--------------------------------------------------------------------------------

resort and the regulation, management and administration thereof comply with all
Timeshare Laws, except for any non-compliance that could not reasonably be
expected to result in a Material Adverse Effect. As used herein, the term
“Declaration” means the declaration in furtherance of a plan for subjecting the
Resort to a timeshare form of ownership, which Declaration contains covenants,
restrictions, easements, charges and liens and including, without limitation,
provisions regarding the identification of Timeshare Interests and the common
areas and the regulation and governance of the real property comprising the
Resort as a timeshare regime.

(b) Timeshare Interest Exchange Network. The exchange system operated by Diamond
Resorts International Club, Inc. (d/b/a THE Club) is being operated in
compliance with all applicable Timeshare Laws, except for any non-compliance
that could not reasonably be expected to result in a Material Adverse Effect. To
the extent Diamond Resorts Entities have entered into written agreements with
Resort Condominiums International, LLC, Interval International, Inc. or other
exchange networks, such Diamond Resorts Entities are members and participants
pursuant to validly executed and enforceable written agreements in Resort
Condominiums International, LLC, and/or Interval International, Inc. and/or
other exchange networks, as applicable. Such Diamond Resorts Entities have paid
all fees and other amounts due and owing under such agreements and are not
otherwise in default in any respect thereunder, except to the extent that could
not reasonably be expected to result in a Material Adverse Effect.

(c) Common Areas. To the extent that Diamond Resorts Entities are obligated to
construct common areas and amenities, the common areas and amenities appurtenant
to sold Timeshare Interests, and the streets and other off-site improvements
contained within the projects, have been completed or a bond insuring the
completion thereof has been obtained, except to the extent that such failure to
complete or post a bond is not reasonably likely to have a Material Adverse
Effect, and such interests in such common areas are free and clear of all Liens
except Permitted Liens.

(d) Homeowners’ Association, Maintenance Fees and Developer Subsidies. All
homeowners’ association, maintenance fees and/or developer subsidies, as
applicable, required to be paid by any Diamond Resorts Entity and which are past
due have been paid, except to the extent that such past due fees do not exceed
$3,000,000 in the aggregate.

(e) Condemnation. No condemnation or other proceeding in the nature of eminent
domain has been commenced or to any Diamond Resorts Entity’s best knowledge, is
threatened or contemplated with respect to all or any portion of any Resort or
for the relocation of roadways providing access to any Resort.

(f) Utilities and Public Access. Each Resort has rights of access to public ways
and is served by water, sewer, sanitary sewer and storm drain facilities
adequate to service such Resort for its respective intended uses. All public
utilities necessary to the full use and enjoyment of each Resort for are located
either in the public right-of-way abutting such Resort (which are connected so
as to serve such Resort without passing over the property) or in recorded
easements serving such Resort for its current purposes have been completed and
dedicated to public use and accepted by all Governmental Authorities.

 

Schedule II-2



--------------------------------------------------------------------------------

(g) Use of Property. Each Resort is used exclusively as a timeshare resort,
hotel and/or other appurtenant and related uses.

(h) Certificate of Occupancy; Licenses. All material certifications, permits,
licenses and approvals, including without limitation, certificates of completion
and occupancy permits required for the legal use, occupancy and operation of
each Resort as a timeshare resort or hotel (collectively, the “Licenses”), have
been obtained and are in full force and effect. Each applicable Diamond Resorts
Entity shall keep and maintain all Licenses necessary for the operation of each
Resort as a timeshare resort. The use being made of each Resort is in conformity
with the certificate of occupancy issued for such Resort.

(i) Flood Zone. None of the improvements on any Resort are located in an area as
identified by the Federal Emergency Management Agency as an area having special
flood hazards or, if so located, flood insurance in commercially reasonable
amounts is in full force and effect with respect to each Resort.

(j) Physical Condition. Except as set forth on Schedule III (II(j)), each
Resort, including, without limitation, all buildings, improvements, parking
facilities, sidewalks, storm drainage systems, roofs, plumbing systems, HVAC
systems, fire protection systems, electrical systems, equipment, elevators,
exterior sidings and doors, landscaping, irrigation systems and all structural
components, are in good condition, order and repair in all material respects;
there exists on the Closing Date or any Transfer Date no structural or other
material defects or damages in any Resort, whether latent (to the knowledge of
the Diamond Resorts Entities or otherwise; and no Diamond Resorts Entity has
received on the Closing Date or any Transfer Date notice from any insurance
company or bonding company of any defects or inadequacies in any Resort, or any
part hereof, which would materially adversely affect the insurability of the
same or cause the imposition of extraordinary premiums or charges thereon or of
any termination or threatened termination of any policy of insurance or bond.

(k) Boundaries. All of the improvements which were included in determining the
appraised value of each Resort lie wholly within the boundaries and building
restriction lines of such Resort, and no improvements on adjoining properties
encroach upon such Resort, and no easements or other encumbrances upon the
applicable Resort encroach upon any of the improvements, so as to affect the
value or marketability of the applicable Resort except those which are insured
against by a title insurance policy.

(l) Filing and Recording Taxes. All transfer taxes, deed stamps, intangible
taxes or other amounts in the nature of transfer taxes required to be paid by
any Person under applicable legal requirements currently in effect in connection
with the transfer of any Timeshare Property to the applicable Obligor have been
paid.

(m) Illegal Activity. No portion of any Timeshare Property has been or will be
purchased with proceeds of any illegal activity.

(n) Embargoed Person. None of the funds or other assets of any Diamond Resorts
Entity constitute property of, or are beneficially owned, directly or
indirectly, by any Person subject to trade restrictions under U.S. law,
including, but not limited to, the International

 

Schedule II-3



--------------------------------------------------------------------------------

Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the
Enemy Act, 50 U.S.C. App. I et seq., and any executive orders or regulations
promulgated thereunder with the result that the investment in any Diamond
Resorts Entity (whether directly or indirectly), is prohibited by law or the
Notes issued by the Issuer are in violation of law (“Embargoed Person”). No
Embargoed Person has any interest of any nature whatsoever in any Diamond
Resorts Entity with the result that the investment in any Diamond Resorts Entity
(whether directly or indirectly), is prohibited by law or are in violation of
law. None of the funds of any Diamond Resorts Entity have been derived from any
unlawful activity with the result that the investment in any Diamond Resorts
Entity (whether directly or indirectly), is prohibited by law or is in violation
of law.

(o) Management Agreements. Each Resort Association which a Diamond Resorts
Entity or its Affiliate currently manages was duly organized and is validly
existing. Each agreement to which a Diamond Resorts Entity or an Affiliate
thereof is a party, pursuant to which management services are currently being
performed with respect to a Resort (each, a “Management Agreement”), is in full
force and effect. The applicable Diamond Resorts Entity or an Affiliate thereof
has performed in all material respects all of its obligations under each such
Management Agreement.

(p) Insurance. Each Resort which is currently managed by a Diamond Resorts
Entity or an Affiliate thereof is insured through the applicable Resort
Association if there is one, and if not, through a Diamond Resorts Entity, in
the event of fire or other casualty for the full replacement value thereof, and
in the event that the Timeshare Properties should suffer any loss covered by
casualty or other insurance, upon receipt of any Insurance Proceeds, the
Associations, or a Diamond Resorts Entity, are required, during the time such
Timeshare Properties are covered by such insurance, under the applicable
governing instruments either to repair or rebuild the portions of the applicable
Resorts or to pay such proceeds to the holders of any Mortgages secured by a
timeshare estate in the portions of the applicable Resorts. Each Resort in the
United States which is currently managed by a Diamond Resorts Entity or an
Affiliate thereof and which is located in a designated flood plain maintains
flood insurance in an amount not less than the maximum level available under the
National Flood Insurance Program.

(q) Litigation. No action, suit, proceeding or investigation is pending or, to
the best of the knowledge of any Representing Party, threatened against any
Resort Association or any Resort which is currently managed by a Diamond Resorts
Entity or an Affiliate thereof that, if adversely determined, would have a
material adverse impact on the Resorts, the Timeshare Property or the value of
the Notes.

 

Schedule II-4



--------------------------------------------------------------------------------

Schedule III (II(a)(ii))

Marketing by States and Countries

 

Name of Resort

  

Location of Sales1,2,3, 5

  

Point Based
Resort?

  

If Points Based, Owner of
Real Property Rights

Bell Rock Inn    No on-site sales;
PVC location    Yes   

Premiere Vacation Collection Owners Association, Inc.

Bent Creek Golf Village    Sevier County, TN;
DRUSC locations    Yes    First American Trust, FSB, as Trustee The Carriage
House    No on-site sales;
PVC Location    Yes    Premiere Vacation Collection Owners Association, Inc.
Cypress Pointe I    Orange County, FL;
DRUSC locations    Yes    First American Trust, FSB, as Trustee Cypress Pointe
II    Orange County, FL;
DRUSC locations    Yes    First American Trust, FSB, as Trustee Daytona Beach
Regency    Volusia County, FL;
DRUSC locations    Yes    First American Trust, FSB, as Trustee Desert Paradise
   Clark County, NV;
DRUSC locations    Yes    First American Trust, FSB, as Trustee Dunes Village
Resort    No on-site sales;
DRUSC locations    Yes    First American Trust, FSB, as Trustee Flamingo Beach
Resort & Villas    No on-site sales;
DRUSC locations    Yes    First National Trustee Company (UK) Ltd., as Trustee
through its subsidiary, Saint Maarten Title Limited Grand Beach I    Orange
County, FL;
DRUSC locations    Yes    First American Trust, FSB, as Trustee Grand Beach II
   Orange County, FL;
DRUSC locations    Yes    First American Trust, FSB, as Trustee Greensprings
Vacation Resort    James City County, VA;
DRUSC locations    Yes    First American Trust, FSB, as Trustee The Historic
Crag’s Lodge    No on-site sales;
PVC Location    Yes    Premiere Vacation Collection Owners Association, Inc. The
Historic Powhatan Resort    James City County, VA;
DRUSC locations    Yes    First American Trust, FSB, as Trustee Island Links   
No on-site sales;
DRUSC locations    Yes    First American Trust, FSB, as Trustee Ka’anapali Beach
   Maui, HI; DRHC locations    Yes    First American Trust, FSB, as Trustee
Kohl’s Ranch Lodge    No on-site sales;
PVC location    Yes    Premiere Vacation Collection Owners Association, Inc.

 

A-1



--------------------------------------------------------------------------------

Name of Resort

  

Location of Sales1,2,3, 5

  

Point Based
Resort?

  

If Points Based, Owner of
Real Property Rights

Lake Tahoe Vacation Resort    El Dorado County, CA;
DRUSC and DRCC
locations    Yes    First American Trust, FSB, as Trustee London Bridge Resort
   No on-site sales;
DRUSC locations    Yes    First American Trust, FSB, as Trustee Los Abrigados
Resort and Spa    Yavapai County, AZ;
PVC location    Yes    Premiere Vacation Collection Owners Association, Inc.
Marquis Villas Resort    No sales at this time    No    N/A Mystic Dunes Resort
   Osceola County, FL;
DRUSC locations    Yes    First American Trust, FSB, as Trustee The Point at
Poipu    Kauai, HI; DRHC locations    Yes    First American Trust, FSB, as
Trustee Polo Towers Suites    Clark County, Nevada;
DRUSC and DRCC
Locations4    Yes    First American Trust, FSB, as Trustee Polynesian Isles   
No on-site sales;
DRUSC Locations    Yes    First American Trust, FSB, as Trustee PVC at The
Roundhouse Resort    No on-site sales;
PVC location    Yes    Premiere Vacation Collection Owners Association, Inc. The
Ridge on Sedona Golf    Yavapai County, AZ;
DRUSC locations    Yes    First American Trust, FSB, as Trustee Ridge Pointe   
No on-site sales;
DRUSC Locations    Yes    First American Trust, FSB, as Trustee The Roundhouse
Resort    No on-site sales;
PVC Location    Yes    Premiere Vacation Collection Owners Association, Inc.
Royal Dunes at Port Royal    No sales at this time    No    NA Royal Palm Beach
   No on-site sales;
DRUSC locations    Yes    First National Trustee Company (UK) Ltd., as Trustee
through its subsidiary, Saint Maarten Title Limited San Luis Bay Inn    San Luis
Obispo County,
CA; DRUSC and DRCC
locations    Yes    First American Trust, FSB, as Trustee Scottsdale Cambelback
Resort    No on-site sales;
PVC Location    Yes    Premiere Vacation Collection Owners Association, Inc.
Scottsdale Links Resort    No on-site sales; DRUSC
locations    Yes    First American Trust, FSB, as Trustee

 

A-2



--------------------------------------------------------------------------------

Name of Resort

  

Location of Sales1,2,3, 5

  

Point Based
Resort?

  

If Points Based, Owner of
Real Property Rights

Scottsdale Villa Mirage    Maricopa County, AZ;
DRUSC locations    Yes    First American Trust, FSB, as Trustee Sea of Cortez
Beach Club    No on-site sales;
PVC Location    Yes    Premiere Vacation Collection Owners Association, Inc.
Sedona Springs    No on-site sales;
DRUSC locations    Yes    First American Trust, FSB, as Trustee Sedona Summit   
Yavapai County, AZ;
DRUSC, DRHC, & DRCC
locations    Yes    First American Trust, FSB, as Trustee The Suites at Fall
Creek    Taney County, MO;
DRUSC locations    Yes    First American Trust, FSB, as Trustee Tahoe Beach &
Ski Club    No on-site sales;
DRUSC & DRCC
Locations    Yes    First American Trust, FSB, as Trustee Varsity Clubs of
America – South Bend    No on-site sales;
PVC Location    Yes    Premiere Vacation Collection Owners Association, Inc.
Varsity Clubs of America – Tucson    No on-site sales;
PVC Location    Yes    Premiere Vacation Collection Owners Association, Inc.
Villas at Poco Diablo    No on-site sales;
DRUSC locations    Yes    First American Trust, FSB, as Trustee Villas at Polo
Towers    Clark County, NV;
DRUSC and DRHC
locations4    Yes    First American Trust, FSB, as Trustee Villas de Santa Fe   
No on-site sales;
DRUSC locations    Yes    First American Trust, FSB, as Trustee Villas of Sedona
   No on-site sales; DRUSC
locations    Yes    First American Trust, FSB, as Trustee

 

1

Diamond Resorts U.S. Collection (“DRUSC”) memberships are currently sold at
sales centers located in the following states: Arizona, California, Florida,
Missouri, Nevada, Tennessee, and Virginia (collectively referred to as “DRUSC
locations”). DRUSC is registered, or exempt from registration or other
regulations, to market or sell memberships in the following states: Alabama,
Alaska, Arkansas, Arizona, California, Colorado, Connecticut, Delaware, District
of Columbia, Florida, Georgia, Illinois, Indiana, Iowa, Kansas, Kentucky, Maine,
Maryland, Massachusetts, Michigan, Minnesota, Missouri, Montana, Nevada, New
Jersey, New Mexico, New York, North Carolina, North Dakota, Ohio, Oklahoma,
Oregon, Pennsylvania, Rhode Island, South Carolina, South Dakota, Tennessee,
Texas, Utah, Virginia, Vermont, Washington, Wisconsin, and Wyoming.

2 

Diamond Resorts Hawaii Collection (“DRHC”) memberships are currently sold at
sales centers located in the following states: Hawaii (collectively referred to
as “DRHC locations”). DRHC is registered, or exempt from registration or other
regulations, to market or sell memberships in the following states: Alaska,
Arizona, California, Georgia, Hawaii, Kansas, Michigan, Missouri, Nevada, New
Mexico, North Carolina, North Dakota, Ohio, Oklahoma, Pennsylvania, Texas,
Vermont, Wisconsin, and Wyoming.

3

Diamond Resorts California Collection (“DRCC”) memberships are not actively
sold, however, are legally able to be sold at sales centers located in the
following states: Arizona, California, and Nevada (collectively referred to as
“DRCC locations”). DRCC is registered, or exempt from registration or other
regulations, to market or sell memberships in the following states: Alaska,
California, Georgia, Kansas, Michigan, Missouri, New Mexico, North Carolina,
North Dakota, Ohio, Oklahoma, Pennsylvania, Vermont, Washington, Wisconsin and
Wyoming.

 

A-3



--------------------------------------------------------------------------------

4 

This timeshare plan is registered for sale in Nevada, and some intervals are
held by Diamond Resorts Polo Development, LLC.

5 

Premiere Vacation Collection (“PVC”) memberships are currently sold in Arizona.
PVC is registered, or exempt from registration or other regulations, to market
or sell memberships in the following states: Arizona, Colorado, Illinois,
Indiana, Kansas, Michigan, Missouri, Nevada, New Mexico, North Dakota, Ohio,
Oklahoma, Pennsylvania, Texas, Utah, Vermont, and Wyoming.

 

A-4



--------------------------------------------------------------------------------

Schedule III (II(j))

Physical Condition

The Developer was not the developer of the Poipu Point condominium (completed in
1993); the Ka’anapali Beach Vacation Resort (completed in 1988); or The Villas
at Polo Towers (completed in 2006). As a result, the Association does not hold
any warranties, express or implied, on the Collection accommodations or the
component sites. The resort interests were conveyed to the Trustee “as is.”

Ka’anapali Beach Resort

A lawsuit alleging a construction defect by the manufacturer of the rooftop
space frame was filed by the Company or one or more of its affiliates (the
“Developer”) in its pursuit to help the association in the matter of determining
whether there are any grounds to seek relief against the manufacturer of said
space frame. Settlement in the amount of $2.465MM has been reached with the
three defendants and the case has been dismissed.

Water intrusion issues have also been discovered around the resort, including
the sealant around the entire property, the driveway, porte-cochere and parking
structure. The extent of the damage, recommendations for repair and evaluation
of financial responsibility are currently being considered.

The Point at Poipu

It has come to the attention of the Developer that the exterior walls of all
buildings in The Point at Poipu condominium have experienced damage due to water
intrusion. The Board of Directors of the condominium association for The Point
at Poipu (“Poipu Condominium Board”) has had a study performed to determine the
scope and extent of the damage and the cost of any necessary repair work. Based
on the results of such study, the Poipu Condominium Board has now concluded that
it will be initiating a special assessment in 2011 to pay for the repair work.
The Developer has determined that it will pay for such special assessments
relative to certain Points purchased by owners in 2011, including any Points
purchased on and subsequent to the last Revision Date on page 1 of the Hawaii
Disclosure Statement purchasers receive, however, the Developer is not assuming
responsibility for the payment of any other special assessment made to
Collection Members in the future that are unrelated to the repair of such water
intrusion damage at The Point at Poipu condominium. Construction consultants to
the Poipu Condominium Board have determined that the repair work in each
building could take up to six (6) months to complete. Construction work is
scheduled to commence on June 1, 2012, with an estimated completion date of
May 31, 2017. These dates and construction timeframe estimates are approximate
only and could change in the future due to unforeseen events, inclement weather,
and other events that are beyond the control of the Poipu Condominium Board. In
order to conduct the necessary repair work, the Poipu Condominium Board
anticipates that only one building at a time will be completely closed off from
occupancy. In any event, the Developer will endeavor to work with the Poipu
Condominium Board to see that repair work is conducted in a manner that will not
materially impair the operation of the Project and will minimize the impact on
the ability of the owners to obtain a reservation.

 

Schedule III-1



--------------------------------------------------------------------------------

Lake Tahoe Vacation Resort

Numerous instances of improper installation or construction techniques by the
contractor have been discovered at Lake Tahoe Vacation Resort. These
construction defects have resulted or may result in some structural defects,
including water intrusion in the roof and the parking garage and in the
bathrooms and exterior walls of a significant number of units at the resort. In
order to secure the correction of these defects, the Developer filed an action
against the contractor seeking repairs and in some instances replacement of
physical components of the resort and correction of the effects of any resulting
defects and/or water intrusion. This action settled for $25 million. A plan is
currently being developed to make the necessary repairs to the resort and
repairs are underway, which will take several years to complete. The use of the
affected units may be temporarily interrupted during the course of making the
repairs.

All or portions of the Lake Tahoe Vacation Resort are located within a Very High
Fire Hazard Severity Zone. Prospective purchasers are provided with a separate
disclosure document required under California Government Code Section 51183.5.

San Luis Bay Inn

All or portions of the San Luis Bay Inn resort are located within a Special
Flood Hazard Area, as designated by the Federal Emergency Management Agency.
Prospective purchasers are provided with a separate disclosure document required
under California Government Code Section 8589.3.

The resort also lies within an Area of Potential Flooding as shown on an
inundation map. Purchasers are provided with a separate disclosure document
required under California Government Code Section 8589.4.

The resort is also located within five (5) miles of the Diablo Canyon nuclear
power plant. It is within the basic emergency planning zone, the area
surrounding each of California’s nuclear power plants, in which both state and
federal governments require planning to protect the public in the unlikely event
of a serious accident at the plant. Plans for public information and for a full
range of protective actions, including evacuation, have been developed by local
emergency services offices.

Palm Springs Marquis Villas

An unrelated party which is the holder of the master lease and use rights to
sixty-three (63) units at this resort has been in bankruptcy for some time.
Diamond Resorts has entered into a contract to purchase the bankrupt’s interest
in this resort and, in the interim has been managing the resort. The contract
gave Diamond Resorts until October 22, 2008 to receive approval of the Bureau of
Indian Affairs for this acquisition. Since the contract was not

 

Schedule III-2



--------------------------------------------------------------------------------

timely approved by the BIA, it is possible that either through the lack of funds
or default on the ground lease as a result of the bankruptcy, that Diamond
Resorts will not be able to fulfill reservation requests at the resort.

Scottsdale Links

There are currently eleven (11) units dedicated to Diamond Resorts U.S.
Collection that are actually not available for guest use and points being sold
against this inventory are not supported because these units are being utilized
for back office operations. In the meantime, Diamond Resorts U.S. Collection
Development, LLC (the “DRUSC”) has used developer space to accommodate owner
requests and maintain the one-to-one property to points ratio required by law.
DRUSC is currently evaluating the situation.

Desert Paradise

There are currently four (4) units at Desert Paradise Resort that are dedicated
to Diamond Resorts U.S. Collection that are actually not available for guest use
and points being sold against this inventory are not supported because these
units are being utilized for back office operations. In the meantime, DRUSC has
used developer space to accommodate owner requests and maintain the one-to-one
property to points ratio required by law. DRUSC is currently evaluating the
situation.

 

Schedule III-3



--------------------------------------------------------------------------------

Exhibit A

Schedule of Timeshare Loans

(as updated from time to time, as required by the Sale Agreement)

 

A-1



--------------------------------------------------------------------------------

Exhibit B

Form of Timeshare Loan Transfer Certificate

TRANSFER OF TIMESHARE LOANS

PURSUANT TO

SALE AGREEMENT

DIAMOND RESORTS ISSUER 2008 LLC

This TRANSFER OF TIMESHARE LOANS (this “Subsequent Transfer Certificate”), dated
                 , 200    , is acknowledged by Diamond Resorts Depositor 2008
LLC, a Delaware limited liability company (the “Depositor”) and Diamond Resorts
Issuer 2008 LLC, a Delaware limited liability company (the “Issuer”).
Capitalized terms not defined herein shall have the meanings assigned to them in
or incorporated by reference in that certain Third Amended and Restated Sale
Agreement, dated as of October 1, 2011, by and between the Depositor, as seller
and the Issuer, as purchaser (the “Sale Agreement”).

The Depositor, concurrently with the execution and delivery hereof, does hereby
sell, transfer, assign and grant to the Issuer, pursuant to Section 2(a) of the
Sale Agreement, and the Issuer does hereby purchase and accept such transfer,
assignment and grant, all right, title and interest of the Depositor in and to
(i) the Timeshare Loans listed on the Schedule of Timeshare Loans attached as
Exhibit A to the Sale Agreement and amended in regard to the Subsequent
Timeshare Loans on the date hereof and (ii) the other Conveyed Timeshare
Property related to such Timeshare Loans.

This Transfer Certificate sets forth the following additional terms applicable
to the Sale Agreement in connection with this transfer of the Timeshare Loans:

Section 1 Definitions

“Transfer Date” means             , 200    .

“Cut-Off Date” means the close of business on             , 200    .

Section 2 Definitions Ratification of Agreement. As supplemented by this
Transfer Certificate, the Sale Agreement is in all respects ratified and
confirmed and, as so supplemented by this Transfer Certificate, shall be read,
taken and construed as one and the same instrument.

Section 3 Definitions Governing Law. This Transfer Certificate shall be governed
by, and construed in accordance with, the laws of the State of New York
(including, without limitation, Section 5-1401 of the General Obligations Law).

Section 4 Definitions Counterparts. This Transfer Certificate may be executed in
two counterpart copies, which copies taken together shall constitute one
instrument.

 

B-1



--------------------------------------------------------------------------------

[Signatures on next page]

 

B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Depositor and the Issuer have caused this Transfer
Certificate to be duly executed by their respective officers thereto duly
authorized as of the date and year first above written.

 

DEPOSITOR: DIAMOND RESORTS DEPOSITOR 2008 LLC By:  

 

  Name:   Title: Acknowledged and Agreed: ISSUER: DIAMOND RESORTS ISSUER 2008
LLC By:  

 

  Name:   Title:

 

B-3



--------------------------------------------------------------------------------

Exhibit C

Form Of Lost Note Affidavit

STATE OF                     

COUNTY OF                     

                    (“Affiant”), on behalf of and as                      of
Diamond Resorts Depositor 2008 LLC, a Delaware limited liability company (the
“Depositor”), being duly sworn, deposes and says:

1. This Lost Note Affidavit is being delivered by the Affiant pursuant to
Section 7(n) of the Third Amended and Restated Sale Agreement (the “Agreement”),
dated as of October 1, 2011 by and between the Depositor and Diamond Resorts
Issuer 2008 LLC, a Delaware limited liability company, as the Issuer. Unless
otherwise defined herein, capitalized terms have the meanings ascribed to such
terms in the Agreement.

2. That                                          has issued an [Obligor
Note][Right-to-Use Agreement] evidencing a Timeshare Loan dated
                     in the principal amount of $        [(the “Original Note”)]
[(the “Original Agreement”)] to                     .

3. The [Original Note][Original Agreement] has been lost, destroyed, or stolen
so that it cannot be found or produced, and the Depositor has not endorsed,
assigned, sold, pledged, hypothecated, negotiated or otherwise transferred the
[Original Note][Original Agreement] or an interest therein.

4. That the Depositor has made a diligent effort to find the [Original
Note][Original Agreement].

5. It is understood by the Depositor that if the [Original Note][Original
Agreement] is found, that it will surrender said [Original Note][Original
Agreement] to the Custodian or its permitted successors and assigns for
cancellation.

 

    

 

 

The foregoing affidavit was sworn to and subscribed before me this      day of
            ,         , by                     , as                      of
Diamond Resorts Depositor 2008 LLC, who is personally known to me or who has
produced                      as identification and who did take an Oath.

 

(AFFIX NOTARIAL SEAL)  

 

  Notary Public, State of                      Commission Number:
                         (Name)   My Commission Expires:

 

C-1



--------------------------------------------------------------------------------

Exhibit D

Credit Underwriting

 

D-1



--------------------------------------------------------------------------------

LOGO [g245233g34r01.jpg]

POLICY AND PROCEDURE

 

Subject:   Credit Underwriting   

Procedure No.:

   DRFS-00006

Scope:

  Sales, Contracts, Accounting, Controller, and other resort team members   

Revision Date:

   10/29/2010

Location:

  US Sales Centers / DRI Global Headquarters   

Effective:

   July 31, 2000

PURPOSE:

This policy establishes guidelines for Credit Underwriting. Any changes to this
policy must be approved by the Chief Financial Officer.

POLICY:

 

  1) It is the objective of DRFS’s (“company”) credit underwriting policy is to
be fair to all applicants and to evaluate all loan applications fairly based on
the ability of the applicant to repay the debt in a timely manner.

 

  2) It is the objective of our contracts and underwriting processes to:

 

  a. produce loans that are conservatively underwritten with appropriate down
payments consistent with the underlying credit risk;

 

  b. operate independent of the sales process;

 

  c. efficiently produce loans free of collateral taints and conflicts; and

 

  d. produce loans in compliance with applicable laws and regulations.

 

  3) Such objectives require a system of controls and checks and balances and
will generate assets with appropriate balance of risk and reward that will well
serve all of the Diamond Resorts constituents. The foregoing policy and
processes must be applied completely and consistently.

 

  4) Prohibition Against Discrimination:

It is the policy of Diamond Resorts to review each loan on a case-by-case basis,
to determine the creditworthiness of the applicant. In evaluating a credit
application, DRFS will review and consider information that has a demonstrable
relationship to the credit decision. The company shall not take into account or
discriminate against any applicant on a prohibited basis, including
discrimination:

 

  a. on the basis of race, color, religion, national origin, sex or marital
status, or age (provided the applicant has the capacity to contract);

 

  b. because all or part of the applicant’s income derives from any public
assistance program; or

 

D-2



--------------------------------------------------------------------------------

  c. because the applicant has in good faith exercised any right under the
Consumer Credit Protection Act or any state law upon which an exemption has been
granted under said Act.

 

  5) Underwriting Process:

Diamond Resorts will review each loan application, taking into account the
following guidelines and requirements.

 

  a. The amount financed for any one loan may not exceed $50,000. Additional
down payments will be required for new loans, including balances on existing
loans being wrapped, that exceed the $50,000 loan cap.

 

  b. All new financed sales are subject to credit underwriting by DRFS.

 

  c. It is the responsibility of the sales site (Quality Assurance Officer or
Sales manager) to advise the customer that the loan request is subject to
underwriting approval.

 

  d. The credit underwriting will be authorized by personnel in the DRFS
Contracts Department. (All persons authorized to make credit decisions on behalf
of DRFS shall be granted this authority by the National Contracts Manager.)

 

  e. DRFS management or their designee will approve every financed sale before a
loan is scheduled for escrow close. Such approval will include:

 

  1. a complete and accurate contract that is in compliance with Diamond Resorts
policy, and

 

  2. a credit bureau report for all financed sales, including any transaction
for existing owners; or

 

  3. when a credit report is not available, a Credit Exception Form as described
below

Note: All exceptions will require documentation on a Credit Exception Form,
which must accompany the document file and require signature approval by the VP
Client Services, National Contracts Manager or the Director, Operations.

 

  6) Pender (sale status)

 

  a. If DRFS denies approval of a financed sale, the Sales Center will be
advised and the contract may be returned for remediation. DRFS may classify the
sale as a “pender” (see separate policy), thus allowing up to 60 days for
remediation. Sales will be provided 10 days notice prior to expiration of the 60
day “pender” period. Given expiration of the 60 day “pender” period with no
resolution, DRFS will effect cancellation of the sale and direct return of the
escrow deposit to the customer

 

  b. Further, any related sales commissions will either be cancelled (if accrued
and not paid) or netted against future commissions (if already paid.)

 

  7) Underwriting Criteria

 

  a. Credit underwriting is performed by reviewing the completed credit
application and the credit bureau report and/or performance history with the
company.

 

  b. All financed sales packages must include a completed credit application,
signed by all borrowing parties.

 

  c. A credit report is required for all financed sales, including existing
owners.

 

  d. Existing owners

 

  a. For upgrade or add-on transactions of existing owners, a credit report will
be required, although credit may be granted considering their performance
history with Diamond. In the case of an existing delinquency on an existing
Diamond Resorts loan, applicants will be required to resolve this delinquency by
making a separate payment to bring the loan current, i.e., such payment posted
to the account, before they may proceed with the new transaction.

 

  b. No credit score or lack of history requires a minimum 30% down payment.

 

  e. When a credit report / risk score / credit history is not available, a
Credit Exception Form (see Exhibit 1) must be completed with the reason clearly
stated as to why the credit report / risk score / credit history is not
available. Either the VP Client Services, National Contracts Manager or the
Director, Operations must provide signature authorization for any and all
exceptions per the Credit Exception Form. The credit report and/or Credit
Exception Form must be included as part of the credit file. A credit exception
will not delay the close of escrow.

 

D-3



--------------------------------------------------------------------------------

  f. A minimum 30% down payment is required when no credit report is available.

 

  g. Minimum down payment (see Exhibit 2) in U.S. funds. Diamond Resorts
employees or independent contractors may not contribute to this down payment in
any form. The source of down payment must be the borrower(s). Should the down
payment be contributed in whole or in part by a third party not participating in
the credit transaction, the monies must be accompanied by a letter signed by
that party indicating the money is a gift and is not expected to be repaid.

 

  h. No bankruptcy within the previous 12 months period for both deeded
inventory and trust based sales. More specifically, no approvals for
pre-settlement cases; a post-settlement period of 12 months required unless
otherwise approved by the VP Client Services, National Contracts Manager or the
Director, Operations.

 

  i. Judgments or liens on deeded property sales must be closed or meet the
following criteria:

 

  j. Civil judgments or open public record’s less than 10K will not require
exceptions.

 

  k. Tax liens less than 1K will not require exceptions

 

  l. All other civil judgments, open public record’s or tax liens that do no
meet this criteria must be approved by the VP Client Services, National Contract
Manager, or the Director of Operations.

 

  m. Civil judgments or liens on trust based sales shall not be a factor in
extending credit for applicant(s) that otherwise qualifies in accordance with
the current credit underwriting policy.

 

  8) Exceptions to Policy:

It is the expectation of DRFS that this policy will address the vast majority of
sales transactions. However, the company recognizes that this policy cannot
address every situation that is likely to arise in the purchase and lending
process. Therefore, the company grants total authority to the VP Client
Services, National Contracts Manager or the Director of Operations to grant
exceptions to this policy on a discretionary basis. Each exception granted shall
be documented in 1) the credit file. Notwithstanding such exception authority,
all transactions must comply with applicable federal and state laws and
regulations.

 

D-4



--------------------------------------------------------------------------------

REVISION HISTORY

 

Date

   Revision #     

Modification

07/31/00

     1.0       New document

01/19/01

     2.0       Revised

03/14/01

     3.0       Revised

03/29/01

     4.0       Revised

03/30/01

     5.0       Revised

06/01/01

     6.0       Revised

08/27/01

     7.0       Revised

06/01/02

     8.0       Revised

07/19/02

     9.0       Revised (distributed August 7, 2002)

01/27/03

     10.0       Revised

07/11/03

     11.0       Revised

01/02/04

     11.1       Revised to correct approval permissions

07/23/04

     11.2       Revised paragraph for Exceptions to Policy

04/25/05

     12.0       Revisions to interest rates- effective 5/2/05

01/09/06

     13.0       Revised (effective 6/30/2006)

04/17/07

     14.0       Added grey paper, adjusted titles

06/14/07

     14.1       Revised Underwriting criteria: Item 7: Judgments and/or Liens
for Deeded Property Sales

06/14/07

     14.2       Added Underwriting criteria: Item 8: Judgments and/or Liens
Trust for Based Sales

06/14/07

     14.3       Added new term – 50% down w/0% interest for 12 month term

10/26/07

     14.5       Added new term – Tier 1 10% down 180 month term

11/27/07

     14.6       Revised Tier 1 a/d rate to 14.9% - effective 12/1/07

06/17/08

     14.7       Update to Diamond Template

06/18/08

     14.8       Revised – removed 180 month term effective 6/21/08

9/17/08

     14.9       Revised – Eliminated surepay discount –; Eliminated Grey Paper
financing option

04/04/2009

     15.0       Revised – Tier 1 added 15% @ 16.9%; Tier 1-3 Existing Owners 15%
@ 14.9%; 25% @ 13.9%; added 84, 60 month terms to all options; Effective 4/4/09

5/18/09

     15.1       Revised – Adjusted FICO limits for Tiers 1 – 7; Added grey paper
for FICO <600; Credit exceptions automatically place loan as grey paper
regardless of FICO score. Effective: 5/20/2009

10-29-2010

     15.2       Revised – Added financed cap of $50,000 per loan effective
10/29/2010

 

D-5



--------------------------------------------------------------------------------

Exhibit 1

Diamond Resorts Financial Services, Inc.

Exception Form

 

Type of exception:    ¨ Credit / Financing    ¨ Pricing    ¨ Policy

 

Resort:         Contract #:         Sale Date:         Owner Name(s)           
          

Sales Agent:           Sales Mgr: __________________    QAO:       

 

 

Credit Information:

 

Completed credit app:    ¨  Yes    ¨  No    FICO Tier:         Source of Down
Pmt:         Down Pmt %:        

Exception Description:

       

Reason for the Exception:

       

 

Authorization By:  

        Date:    _____________________   

Title:

             

E-mail Approval Attached: ¨ Yes OR ¨ to follow

(Note: only the VP Client Services, National Contracts Manager or the Director,
Operations may authorize Credit exceptions. No person receiving monetary benefit
from the sale may approve credit exceptions.)

 

D-6



--------------------------------------------------------------------------------

Exhibit 2

EFFECTIVE 10-29-2010

DIAMOND RESORTS INTERNATIONAL®

CREDIT UNDERWRITING/SALES PROGRAM

 

FICO TIER

   FICO SCORE      DOWN
PAYMENT %    INTEREST
RATE %      TERM
(months)  

Tier 1

     >800       10.00      15.9         120, 84, 60          >14.99      14.9   
     120, 84, 60          >24.99      13.9         120, 84, 60   

Tier 2

     700 – 799       10.00      17.9         120, 84, 60          >14.99     
16.9         120, 84, 60          >24.99      15.9         120, 84, 60   

Tier 1 - 2

     >699       >49.99      12.9         120, 84, 60   

Tier 3

     650 - 699       10.00      17.9         120, 84, 60          >14.99     
16.9         120, 84, 60          >24.99      15.9         120, 84, 60   

Tier 4

     600 - 649       >14.99      17.9         120, 84, 60          >24.99     
15.9         120, 84, 60    GREY PAPER            

Tier 5

     575 – 599       >29.99      17.9         120, 84, 60   

Tier 6

     525 – 574       >49.99      17.9         120, 84, 60   

Tier 7

     <525       100      n/a         n/a   

For existing owners add-on, upgrade or wrap:

           

Tier 1 - 3

     >649       10.00      15.9         120, 84, 60          >14.99      14.9   
     120, 84, 60          >24.99      13.9         120, 84, 60   

 

Notes:

 

1. Any loan with a FICO score less 600 will be considered grey paper financing.
Commissions will be paid based on the current grey paper policy of 50% regular
commission paid when sale is made active, 25% of regular commission after 6
timely payments; 25% of regular commission after 12 timely payments.

 

2. Any loan in which a credit exception is granted for any reason will fall into
the grey paper financing category regardless of FICO Score. Commissions will be
paid based on the current grey paper policy of 50% regular commission paid when
sale is made active, 25% of regular commission after 6 timely payments; 25% of
regular commission after 12 timely payments.

 

3. A minimum 30% down payment is required when no credit report is available.
The interest rate is determined per the actual rate in the above table,
utilizing the 575 – 599 FICO SCORE range, given the level of down payment, i.e.,
“30.00 – which is currently 17.9%.

 

4. For EXISTING OWNERS Tier 1 – 3 option: Down payments must be full cash to
qualify for lower rate. (Equity cannot be applied to down payment amount).

 

5. UPGRADES: Can either be paid-in-full or non-paid-in-full subject to Upgrade
Contract Policy: 10% down payment on incremental sale amount for existing owners
with a FICO >649; interest rate determined solely per above matrix (equity plus
10% cash down payment used to determine interest rate for 50% down payment
option.) The “no credit report” minimum down payment requirement of 30% takes
precedent over any and all existing owner down payment requirements.

 

6. ADD ONS: Must receive 10% down payment for existing owners with a FICO >649.
The rate on the add-on will be per the above table. The “no credit report”
minimum down payment requirement of 30% takes precedent over any and all
“existing-owner” down payment requirements.

 

7. WRAPS: Must receive 10% down payment on the incremental sales amount for
existing owners with a FICO >649. The rate on the wrap will be per the above
table. The “no credit report” minimum down payment requirement of 30% takes
precedent over any and all “existing-owner” down payment requirements.

 

8. Civil Judgments and Open Public Record’s (including medical bills) must be
closed or be less than $10,000.00 for deeded sales. Civil judgments or liens on
trust based sales shall not be a factor in extending credit for applicant(s)
that otherwise qualifies in accordance with the current credit underwriting
policy.

 

9. State and county tax liens must be closed or less than $1,000.

 

10. Bankruptcies must be closed for a period of 12 months.

 

11. Any financed sale not setup on the ACH, auto debit payment (savings or
checking account) plan at point of sale will result in sales agent(s) commission
reduction of 1% point.

 

12. Cash-out discount option of 4% off net incremental sales price available at
point of sale to buyers that cash out within 30 days from the sale date

 

13. Loan amount may not exceed $50,000 REV. 10-28-2010

 

D-7